Exhibit 10.2

 



CONSENT OF LANDLORD TO SUBLEASE

 

This Consent of Landlord to Sublease (this "Consent") is made effective as of
June 4, 2015 (the "Effective Date"), by and between BELL STATE BANK & TRUST, a
North Dakota state bank ("Tenant"), and TWIN CITIES POWER HOLDINGS', LLC, a
Minnesota limited liability company ("Subtenant"), and IRET-GOLDEN JACK, L.L.C.,
a Delaware limited liability company ("Landlord").

 

A. Landlord and Tenant are parties to a certain lease agreement dated October
31, 2013 (the "Master Lease"). Pursuant to the Master Lease, Tenant is leasing
Suite 475, comprised of approximately 8,003 rentable square feet (as more
specifically identified in the Master Lease, the "Premises"), in the building
known as the "Golden Hills Office Center," and located at 701 Xenia Avenue
South, Golden Valley, Minnesota (the "Property").

 

B. Tenant desires to sublease all of Tenant's interest in and to the Master
Lease, relating to all of the approximately 8,003 rentable square feet of the
Premises (the "Sublet Space") to Subtenant, and Subtenant desires to sublease
the Sublet Space from Tenant. The sublease between Tenant and Subtenant is
attached hereto as Exhibit 1 (the "Sublease").

 

C. Landlord desires to consent to the Sublease, contingent upon the terms and
conditions of this Consent being satisfied by Tenant and Subtenant.

 

NOW, THEREFORE, for and in consideration of the Recitals set forth above, which
are deemed a material and substantive part of this Consent, the parties agree as
follows:

 

1. The Recitals set forth above are incorporated herein and shall be deemed
terms and provisions hereof.

 

2. Subject to the terms, conditions, and agreements contained herein, Landlord
hereby consents to the Subtenant's sublease of the Sublet Space from the Tenant.

 

3. Landlord shall not be bound by any of the terms, covenants, conditions or
provisions of the Sublease. This Consent is only Landlord's consent to the act
of subletting by Tenant to Subtenant. Nothing in this Consent shall be construed
as a consent to, or approval or satisfaction by Landlord of, any of the terms,
covenants, conditions or provisions of the Sublease.

 

4. Landlord reserves all of its rights under the Master Lease. The Sublease
shall not enlarge or increase any of Landlord's obligations under the Master
Lease. The Sublease is at all times subject and subordinate to the Master Lease,
and to all of the covenants, agreements, terms, provisions, and conditions of
the Master Lease and this Consent. In the event of any conflict between the
provisions of (i) either the Master Lease or this Consent and (ii) the Sublease,
then the provisions of the Master Lease or this Consent shall prevail unaffected
by the provisions of the Sublease.

 

5. This Consent shall not be deemed to release or relieve Tenant from any of its
liabilities and obligations under the Master Lease for the full term thereof,
regardless of whether rental payments to Landlord are directly made by Subtenant
or continue to be made by Tenant. If at any time there is an uncured default by
Tenant under the Master Lease, Landlord may require any rental or other payments
being made under the Sublease to be paid directly to Landlord as a credit
against the rentals otherwise due from Tenant under the Master Lease.

 



1

 

 

6. Subtenant shall not do or permit anything to be done in connection with
Subtenant's occupancy of the Sublet Space that would violate any of the
covenants, agreements, terms, provisions, and conditions of the Master Lease or
this Consent. Any act or omission of Subtenant (or anyone claiming under or
through Subtenant) that violates any of the provisions of the Master Lease shall
be deemed a violation of the Master Lease by Tenant.

 

7. Subtenant shall not, without the prior written consent of Landlord in each
instance, which consent may be withheld or conditioned by Landlord in its sole
discretion: (i) assign the Sublease or this Consent, or further sublet the
Sublet Space or any part thereof; or (ii) hereafter sublet, take by assignment,
or otherwise occupy any space in the Property other than the Sublet Space.
Subtenant agrees that Tenant may assign its interest in the Sublease to Landlord
without the consent of Subtenant.

 

8. The Sublease is subject and subordinate to the mortgage currently in place on
the Property, and to any future mortgage placed on the Property by Landlord.
Subtenant shall execute and deliver an instrument, in recordable form, as
reasonably required by Landlord or its mortgagee ("Lender"), within 10 calendar
days of Landlord's written request. Any such instrument shall contain any
provisions reasonably required by Lender, including without limitation
provisions whereby Subtenant agrees that Lender shall not be: (i) liable for any
act or omission of Landlord or Tenant; (ii) liable for return of any security
deposit, unless and only to the extent that Lender actually receives such
security deposit; (iii) subject to any offsets or defenses which the Subtenant
might have against Landlord or Tenant (provided the foregoing shall not relieve
Lender from any obligation of the landlord under the Master Lease accruing or
arising after Lender's succeeding to the interest of Landlord under the Master
Lease); (iv) bound by any rent or additional rent which the Subtenant might have
paid in advance for more than the current month; or (v) bound by any
representation or warranty made by Landlord or Tenant. Any such instrument shall
provide for Lender's recognition of the Sublease and agreement not to disturb
Subtenant so long as Subtenant is not in default under the Sublease. Subtenant
shall execute and deliver an estoppel certificate, in form reasonably required
by Landlord, within 10 calendar days of Landlord's written request, certifying
(if such be the case or if not the case, specifying with particularity any
exception) to the following: (i) that the Sublease is in full force and effect
(or if there have been modifications that the Sublease as modified is in full
force and effect and stating the modifications); (ii) the dates to which the
rent and other charges have been paid; (iii) that Tenant is not in default in
any provision of the Sublease or, if in default, the nature thereof specified in
detail; (iv) the amount of monthly rental currently payable by Subtenant; (v)
the amount of any prepaid rent; (vi) the commencement and termination dates of
the Sublease; and (vii) to such other matters as may be reasonably requested by
Landlord, Lender, or any prospective purchaser of the Property.

 

9. Upon the expiration or earlier termination of the Master Lease, or the
surrender of the Master Lease by Tenant to Landlord, the Sublease and the term
and estate thereby granted shall automatically expire and come to an end as of
the effective date of such expiration, termination or surrender, and Subtenant
shall vacate the Sublet Space on or before such date. In case of the failure of
Subtenant to so vacate, Landlord shall be entitled to all of the rights and
remedies which are available to a landlord against a tenant holding over after
the expiration of a term, in addition to any rights and remedies which are
available to Landlord pursuant to the Master Lease.

 

10. Tenant and Subtenant jointly and severally represent, warrant, and agree
that: (i) Subtenant is financially responsible, of good reputation, and engaged
in a business which is in keeping with the first-class standards of the Property
and its occupancy; (ii) no compensation or consideration of any kind other than
as set forth in the Sublease has been, or will be, paid by Subtenant to Tenant
in connection with the Sublease; (iii) the Sublet Space (subject to all of the
covenants, agreements, terms, provisions, and conditions of the Lease) shall be
used by Subtenant in compliance with all applicable laws and regulations solely
for general office purposes; and (iv) the Sublease shall not be modified or
amended in any way without the prior written consent of Landlord, which consent
may be withheld or conditioned in Landlord's sole but reasonable discretion.

 



2

 

 

11. The consent of Landlord to this Sublease shall in no way be construed to
relieve Tenant from obtaining the express written consent of Landlord to any
future subleasing or assignment.

 

12. All notices required or desired to be given to Subtenant hereunder or under
the Master Lease shall be addressed to Subtenant at the respective address set
forth in the Sublease. All notices required or desired to be given to Landlord
or Tenant hereunder shall be addressed to Landlord and Tenant at the addresses
set forth in the Master Lease.

 

13. Tenant and Subtenant agree that Landlord is not responsible for the payment
of any brokerage commissions, or finder's fees or similar charges of any nature
in connection with this transaction and they each jointly and severally agree to
indemnify and hold Landlord harmless from and against any claims liability,
losses or expenses, including reasonable attorneys' fees, incurred by Landlord
in connection with any claims for a commission by any broker or agent in
connection with this transaction.

 

14. This Consent shall be interpreted and construed in accordance with the laws
of the State of Minnesota. Each capitalized term, word, or phrase not defined in
this Consent shall have the meaning set forth for such term in the Master Lease.
This Consent has been duly executed and delivered by each respective party, and
constitutes the valid and binding obligations of each party, enforceable in
accordance with its terms. Each party has all necessary authority, has taken all
action necessary to enter into this Consent and to consummate the transaction
contemplated hereby, and to perform its obligations hereunder. This Consent
shall be binding upon and inure to the benefit of the parties hereto, and their
legal and personal representatives, successors, and assigns.

 

15. This Consent may be executed in counterparts and all counterparts shall
collectively constitute a single agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be properly
executed, as of the Effective Date.

 

 

[signatures to follow]

 

 

3

 



 

[ex1002_image1.jpg]

 



4

 

 

Exhibit 1
Sublease

 

[see attached]

 



 

 

 

 



OFFICE SUBLEASE

 

This agreement ("Sublease"), dated for reference purposes as of the____day of
June, 2015, is by and between Bell State Bank & Trust, a North Dakota state bank
("Sublandlord") and Twin Cities Power Holdings, LLC, a Minnesota Limited
Liability Corporation ("Subtenant").

 

WITNESSETH:

 

WHEREAS, IRET-GoldenJack, LLC, ("Owner") and Sublandlord are parties to a
written lease (the "Master Lease"), for certain space (the "Premises") in the
building known as Golden Hills Office Center, a copy of the Master Lease which
is attached as Exhibit "A" to this Sublease and made a part hereof; and

 

WHEREAS, Sublandlord desires to sublease to Subtenant, and Subtenant desires to
sublease from Sublandlord the Premises (the "Subleased Premises") more
particularly described in the attached Exhibit "B" to this Sublease and made a
part hereof, on the terms and conditions stated below in this Sublease,

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained, Sublandlord and Subtenant hereby agree as follows:

 

1.Premises: Sublandlord subleases to Subtenant, and Subtenant subleases from
Sublandlord, the Subleased Premises, Suite 475, consisting of 8,003 Rentable
Square Feet, for the term and according to covenants and conditions contained
herein. The effectiveness of this Sublease is conditioned upon Owner's approval
of this Sublease in form and substance reasonably acceptable to both Sublandlord
and Subtenant.

 

2.Term: This Sublease shall be for a term of twenty-three (23) months commencing
on July 1, 2015, and terminating on May 31, 2017.

A.Subtenant shall have the right to extend the lease term from June 1, 2017
through May 31, 2019 by giving written notice to Sublandlord before July 31,
2016.

3.Rent:

A.Gross Rent. The "Gross Rent" for the Subleased Premises shall be calculated at
$16.00 per rentable square foot in the Subleased Premises per year, and payable
in monthly installments of $10,671.00 from August 1, 2015 through May 31, 2017.
July 1, 2015 through July 31, 2015 shall be gross free to Tenant. If Subtenant
extends the lease term, $15,339.00 from June 1, 2017 through May 31, 2019 . This
Gross Rent constitutes the entire rental obligation of Subtenant to Sublandlord
under this Sublease and Sublandlord acknowledges and agrees that Subtenant shall
not be responsible for any pass through charges attributable to the Subleased
Premises that Sublandlord may be responsible for under the Master Lease. Gross
Rent will be paid by Subtenant in monthly installments, to arrive on or before
the first day of each month. Gross Rent payments will be made to:

Bell Mortgage

c/o Kristine Rodriguez

11100 Wayzata Blvd, Suite 200

Minnetonka, MN 55305

 



5

 

 

C.Subtenant shall have early access to the Premises upon Execution of the
Sublease and Execution of the Owner's Consent, but in no event shall early
access be less than two (2) weeks prior to Commencement Date.

4.Subtenant covenants and agrees to use the Subleased Premises in accordance
with the terms and conditions of the Master Lease, as reasonably applicable to
the Subleased Premises, and further covenants not to do any act, which will
result in a violation of the terms of the Master Lease. Sublandlord acknowledges
and agrees that Subtenant shall not be required to continuously occupy the
Subleased Premises or to continuously operate its business at the Subleased
Premises, provided that Subtenant otherwise complies with the requirements of
this Sublease

5.The Subtenant shall not, without prior written consent of the Sublandlord and
of the Owner, assign this Sublease nor underlet or permit the Subleased Premises
or any part thereof to be used by others for hire without such prior written
consent.

6.All of the nonmonetary terms, provisions, covenants, and conditions contained
in the Master Lease, as reasonably applicable to the Subleased Premises, are
hereby made a part of this Sublease (except as herein otherwise expressly
provided), and such rights and obligations as are contained herein are, during
the term of this Sublease, hereby imposed upon the respective parties hereto,
the Sublandlord herein being substituted for the Landlord in the Master Lease,
and the Subtenant herein being substituted for the Tenant in the Master Lease;
provided however, that the Sublandlord shall not be liable to Subtenant for any
default by the Owner under the Master Lease; however, Sublandlord shall make all
reasonable efforts to have Landlord's consent to Sublease Agreement.
Accordingly, Subtenant recognizes that Sublandlord is not in a position to
render any of the services or to perform any of the obligations required of
Owner by the terms of this Sublease. Sublandlord agrees to timely perform all of
its covenants and obligations under the Master Lease to the extent not assumed
by Subtenant under this Sublease, including, without limitation, the payment of
all rent and other charges, when and as due and payable by Sublandlord to Owner.
The foregoing notwithstanding, Sublandlord agrees to reasonably enforce its
rights under the Master Lease throughout the Sublease Term. Furthermore, to the
extent that Subtenant has any issues with maintenance of or services provided to
the Subleased Premises which are the responsibility of the Owner under the
Master Lease or otherwise wishes to provide notice to Owner, Sublandlord agrees
to promptly forward any such notice or request to Owner and to reasonably work
with Subtenant, at no out of pocket cost to Sublandlord, to resovle the issue
presented in such notice or request.

7.Subtenant agrees to repair all damages done made by Subtenant, upon vacating
the demised premises, general wear and tear excepted; also the Subtenant agrees
to hold insurance coverage both contents and public liability for the use of the
Subleased Premises. Sublandlord acknowledges and agrees that Subtenant's
maintenance and repair obligations with respect to the Subleased Premises shall
be limited to noncapital maintenance and repair, except to the extent that any
capital repair or maintenance is required due to Subtenant's negligence or
willful misconduct.

8.Subtenant agrees to sublease the Subleased Premises in its current "as is"
condition. Subtenant shall have the right to install tenant improvements to the
Subleased Premises with Landlord's reasonable consent. Such consent shall not be
withheld, conditioned or delayed. Subtenant shall not be required to restore the
Subleased Premises upon expiration. Subtenant shall have the right to use all
existing furniture in the Subleased Premises through the term of the Sublease. A
plan noting exact existing furniture shall be confirmed within ten (10) days of
sublease execution. Subtenant shall have the Right to negotiate for the price of
the furniture at the end of the Sublease.



 



6

 

 



9.Subtenant agrees to abide by all sign criteria established by Owner. Subtenant
agrees to pay for all costs associated with the building standard signage
applicable to Subtenant.

10.Where a party's consent or approval is required, such consent or approval
shall not be unreasonably withheld, delayed or conditioned and there shall be no
charge or fee in connection with such requested consent or approval. This
Sublease may be executed in counterparts, which taken together shall constitute
one agreement binding on the parties hereto. Electronically transmitted
signatures shall be valid and binding to the same extent as the delivery of
original signatures.

11 . Brokers: Tenant warrants that it has had no dealings with any Broker or
Agent in connection with the negotiation or execution of this Lease, other than
Cresa Minneapolis("Subtenant's Broker"). Sublandlord warrants that it has not
retained the services of any Broker or Agent in connection with the negotiation
or execution of this Lease other than Colliers International I Minneapolis-St.
Paul ("Sublandlord's Broker"). Sublandlord shall pay to Tenant's Broker and
Landlord's Broker commissions in accordance with a separate written agreement
between such parties. In the event Subltenant extends the term as noted above,
Sublandlord shall pay Subtenant's Broker additional $1.00 PSF per year, pro
rated over the number of months of paid rent for renewal term. Sublandlord and
Tenant each shall indemnify and hold the other harmless from and against any
claim, loss, liability, damage, fee or charge, so far as any thereof arises by
reason of services alleged to have been rendered to, at the instance of, or
agreed to by such parties.

12.That this agreement and the Exhibits attached hereto:

A.Contain the entire agreement of the parties hereto with respect to the subject
matter;

B.May not be amended or modified except by an instrument in writing executed by
each of the parties hereto;

C.Shall inure to the benefit of and be binding upon the successors and assigns
of the parties hereto.

 

[ex1002_image2.jpg]



7

 

 



EXHIBIT A

Copy of Master Lease

 

 

See attached.

 

 

 



 

 

 

EXHIBIT B

Diagram of the Subleased Premises

 

 

[ex1002_image3.jpg] 



 

 



 

LEASE AGREEMENT

[Golden Hills Office Center, Golden Valley, MN]

 

This Lease is made and entered into as of the Effective Date, by and between
IRET-GOLDEN JACK, L.L.C., a Delaware limited liability company, as Landlord, and
BELL STATE BANK & TRUST, a North Dakota State Bank, as Tenant.

 

DEFINITIONS

 

Except as otherwise specifically defined in this Lease, the capitalized terms
used in this Lease have the meanings ascribed to them in the Appendix to Lease
that is attached to this Lease.

 

BASIC TERMS

 

The following Basic Terms are governed by the particular sections in this Lease
pertaining to the following information:



1 Premises:

Suite 475, consisting of approximately 8,003 rentable square feet, of the
Building commonly known as the Golden Hills Office Center. The Building is
located at 701 Xenia Avenue South,Golden Valley, Minnesota. The Premises are
depicted on attached Exhibit 1.



      2. Lease Term: 63 full calendar months (Section 1.2.1).       3.
Commencemant Date March 1, 2014.       4 Base Rent:  



Months Annualized Monthly Rate/rsf 3/1/2014 through 5/31/2014 Abated (Section
2.5) Abated Abated 6/1/2014 through 2/28/2015 $132,049.50 $11,004.13 $16.50
3/1/2015 through 2/29/2016 $136,051.00 $11,337.58 $17.00 3/1/2016 through
2/28/2017 $140,052.50 $11,671.04 $17.50 3/1/2017 through 2/28/2018 $144,054.00
$12,004.50 $18.00 3/1/2018 through 2/28/2019 $148,055.50 $12,337.96 $18.50
3/1/2019 through 5/31/2019 $152,057.00 $12,671.42 $19.00



5. Tenant's Share of Expenses Percentage: 4.1954%       6. Property Manager:

IRET Properties, a North Dakota Limited Partnership

10050 Crosstown Circle, Suite 105

Eden Prairie, MN 55344

Telephone: (952) 401-6600

      7. Rent Payment Address:

IRET-Golden Jack, L.L.C.

IRET Properties

Attn: PM Accounting (GL#1248; Golden Hills)

1400 315' Avenue SW, Suite 60 (overnight delivery)

PO Box 1988 (regular mail)

Minot, ND 58701

     

 



1

 



8. Address of Landlord     for Notices: IRET-Golden Jack, L.L.C.
c/o IRET Properties     Attn: General Counsel     1400 315` Avenue SW, Suite 60
(overnight delivery)     PO Box 1988 (regular mail)     Minot, ND 58701   With a
copy to: Property Manager at the address described in Section 6 of the Basic    
Terms. 9. Address of Tenant     for Notices: Bell State Bank & Trust     Attn:
Mr. Gary V. Kirt     701 Xenia Avenue South, Suite 200     Golden Valley, MN
55416 10. Brokers: Landlord's Broker: NorthMarq Real Estate Services LLC    
Tenant's Broker: Colliers International 11. Security Deposit: $17,000.0D
(Section 17.4). 12. Permitted Use: Tenant shall use the Premises only for
general office purposes, and not for any other purpose (Section 4.1).



ARTICLE 1

LEASE OF PREMISES AND LEASE TERM

 

1.1. Premises. In consideration of the mutual covenants this Lease describes,
and subject to the terms, covenants and conditions set forth in this Lease,
Landlord leases the Premises to Tenant and Tenant leases the Premises from
Landlord. The rentable area of the Premises is the rentable area specified in
the Basic Terms. if Landlord determines in its sole but reasonable discretion
that the rentable area of the Premises differs from the rentable area specified
in the Basic Terms, then Landlord and Tenant shall amend this Lease accordingly;
provided, however, that any such amendment will operate prospectively only.
Landlord and Tenant will not make any retroactive adjustments to Rent payments
on account of any difference between the rentable area of the Premises specified
in the Basic Terms and the rentable area of the Premises as may be determined
after the Effective Date.

 

1.2. Term, Possession, Delivery, and Commencement.

 

1.2.1. Commencement and Expiration of Term. The Term of this Lease is the period
stated in Item 2 of the Basic Terms. The Term shall commence on the Commencement
Date and shall end on the last day of the last calendar month of the Term.

 

1.2.2. Tender of Possession; Early Access. Subject only to Force Majeure and
Tenant Delay, Landlord will complete the Tenant Improvements and tender
possession of the Premises to Tenant on the Commencement Date. Tenant will not
occupy the Premises before the Commencement Date without Landlord's prior
written consent, which consent Landlord may grant, withhold or condition in its
sole and absolute discretion. Notwithstanding the foregoing, Landlord hereby
allows Tenant access to the Premises beginning on February 17, 2014. During this
early access period, Tenant may only install its furniture, fixtures and
equipment in the Premises, Tenant shall not interfere with the construction of
the Tenant Improvements, and Tenant shall comply with and observe all terms and
conditions of this Lease (other than Tenant's obligation to pay Rent). Tenant
shall not have exclusive access to, or control of, the Premises during the early
access period. Landlord reserves to itself and its agents the right to access
and control the Premises during the early access period.

 



2

 

 



1.2.3. Termination Option. Tenant may elect to terminate this Lease (the "Early
Termination Option") effective as of May 31, 2017 (the 'Early Termination
Date"), by giving Landlord prior written notice ("Tenant's Early Termination
Notice") on or before August 31, 2016, provided that: (1) on or before the Early
Termination Date, Tenant has paid Landlord all amounts due and owing under the
Lease; and (2) Tenant pays to Landlord concurrently with Tenant's Early
Termination Notice a termination fee equal to (a) $24,009.00 (2 months of Basic
Rent), plus (b) 2 months of Tenant's Share of Expenses for the Premises (based
on Landlord's reasonable estimate of such Expenses), and plus (c) the
unamortized portion of the Landlord's leasing costs (including without
limitation all leasing commission charges, the Abated Rent, and the Allowance),
based on amortizing such costs with interest thereon at the rate of 6% per
annum, in equal installments of interest and principal over the last 36 months
of the initial Term. Tenant's right to exercise this Early Termination Option is
conditioned on there being no uncured Event of Default at the time of exercise
of the Early Termination Option or on the Early Termination Date. If this Early
Termination Option is timely exercised, then Tenant will deliver possession of
the Premises to Landlord on the Early Termination Date in accordance with the
terms of this Lease and all other terms will apply as if this Lease had expired
according to its terms, including Tenant's Share of Expenses attributable to
periods prior to the Early Termination Date at such time as such obligation is
determined. If Tenant fails to timely give notice, then Tenant will be deemed to
have waived its right to terminate pursuant to this Section. This Early
Termination Option is personal to Tenant (and not to any assignee or subtenant)
and may not be assigned, it being agreed such right is not appurtenant to the
Premises or this Lease; upon a Transfer of the Lease by Tenant, this Section is
null and void.

 

1.3. Quiet Enjoyment. Subject to the terms of this Lease, Landlord covenants
that if Tenant timely (a) pays all Rent and other charges provided for herein,
(b) performs all of its obligations provided for herein, and (c) observes all of
the other provisions hereof, then Tenant shall at ail times during the Term
peaceably and quietly have, hold and enjoy the Premises, without interruption or
disturbance by Landlord, or anyone claiming through or under Landlord.

 

ARTICLE 2
RENT

 

2.1. Basic Rent. Tenant will pay Basic Rent in monthly installments to Landlord,
in advance, without offset or deduction, commencing on the Commencement Date and
continuing on the first day of each and every calendar month after the
Commencement Date during the Term. Tenant will make all Basic Rent payments to
Landlord at the address specified in the Basic Terms or at such other place or
in such other manner as Landlord may from time to time designate in writing.
Tenant will make all Basic Rent payments without Landlord's previous demand,
invoice or notice for payment. Landlord and Tenant will prorate, on a per diem
basis, Basic Rent for any partial month within the Term.

 

2.2. Additional Rent. Article 3 of this Lease requires Tenant to pay certain
Additional Rent pursuant to estimates Landlord delivers to Tenant. Tenant will
make all payments of estimated Additional Rent in accordance with Article 3
without deduction or offset and without Landlord's previous demand, invoice or
notice for payment. Tenant will pay all other Additional Rent described in this
Lease that is not estimated under Article 3 within 10 days after receiving
Landlord's invoice for such Additional Rent. Tenant will make all Additional
Rent payments to the same location and, except as set forth in the preceding
sentence, in the same manner as Tenant's payments of Basic Rent.

 

2.3. Delinquent Rental Payments. If Tenant does not pay any installment of Basic
Rent or any Additional Rent within 5 Business Days after the date the payment is
due, then Tenant will pay Landlord an additional amount equal to the greater of
(a) interest on the delinquent payment calculated at the Maximum Rate from the
date when the payment is due through the date the payment is made, or (b) a late
payment charge equal to 5% of the amount of the delinquent payment. Landlord's
right to such compensation for any such delinquency is in addition to all of
Landlord's rights and remedies under this Lease, at law or in equity.
Notwithstanding anything in this Section to the contrary, Landlord agrees that
it shall only impose the interest or the late payment charge on delinquent
amounts if Tenant fails to make timely payment of Rent on more than 1 occasion
in any 12 month period.

 



3

 

 

2.4. Independent Obligations. Notwithstanding anything to the contrary in this
Lease, Tenant's covenant and obligation to pay Rent is independent from any of
Landlord's covenants, obligations, warranties or representations in this Lease.

 

2.5. Abated Rent. Notwithstanding anything to the contrary, Tenant may occupy
the Premises and shall be entitled to the full abatement of Basic Rent and
Additional Rent attributable to Tenant's Share of Expenses (the "Abated Rent")
for the period of March 1, 2014 through May 31, 2014. The parties agree that the
value of the Abated Rent shall be $59,082.15. If no uncured Event of Default by
Tenant occurs prior to the expiration of the Term, then Tenant shall have no
obligation to pay the Abated Rent. The Abated Rent shall be amortized en a
straight-line basis in equal monthly installments over the 36-month period
commencing on June 1, 2014. If at any time during said period an Event of
Default occurs, and if said default is not cured as provided in this Lease, then
Tenant shall pay to Landlord, in addition to all other amounts owed hereunder, a
sum equal to the portion of the Abated Rent that has not been amortized as of
the date the Event of Default occurs.

 

ARTICLE 3

PROPERTY TAXES AND OPERATING EXPENSES

 

3.1. Payment of Expenses. Tenant will pay, as Additional Rent and in the manner
this Article 3 describes, Tenant's Share of Expenses due and payable during any
calendar year of the Term. Landlord will prorate Tenant's Share of Expenses due
and payable during the calendar year in which the Lease commences or terminates
as of the Commencement Date or termination date, as applicable, on a per diem
basis based on the number of days of the Term within such calendar year.

 

3.2. Estimation of Tenant's Share of Expenses. Landlord will deliver to Tenant a
written estimate of the following for each calendar year of the Term: (a)
Property Taxes, (b) Operating Expenses, (c) Tenant's Share of Expenses
Percentage and (d) the annual and monthly Additional Rent attributable to
Tenant's Share of Expenses.

 

3.3. Payment of Estimated Tenant's Share of Expenses. Tenant will pay the amount
Landlord estimates as Tenant's Share of Expenses under Section 3.2 for each
calendar year of the Term in equal monthly installments, in advance, on the
first day of each month during such calendar year. If Landlord has not delivered
the estimates to Tenant by the first day of January of the applicable calendar
year, then Tenant will continue paying Tenant's Share of Expenses based on
Landlord's estimates for the previous calendar year. When Tenant receives
Landlord's estimates for the current calendar year, Tenant will pay the
estimated amount (less amounts Tenant paid to Landlord in accordance with the
immediately preceding sentence) in equal monthly installments over the balance
of such calendar year, with the number of installments being equal to the number
of full calendar months remaining in such calendar year.

 

3.4. Re-Estimation of Expenses. Landlord may re-estimate Expenses from time to
time during the Term. In such event, Landlord will re-estimate the monthly
Additional Rent attributable to Tenant's Share of Expenses to an amount
sufficient for Tenant to pay the re-estimated monthly amount over the balance of
the calendar year. Landlord will notify Tenant of the re-estimate and Tenant
will pay the re-estimated amount in the manner provided in the last sentence of
Section 3.3.

 

3.5. Confirmation of Tenant's Share of Expenses. After the end of each calendar
year within the Term, Landlord will determine the actual amount of Expenses and
Tenant's Share of Expenses for the expired calendar year and deliver to Tenant a
written statement of such amounts. if Tenant paid less than the actual amount of
Tenant's Share of Expenses specified in the statement, Tenant will pay the
difference to Landlord as Additional Rent in the manner Section 2.2 describes.
If Tenant paid more than the actual amount of Tenant's Share of Expenses
specified in the statement, then Landlord (at Landlord's option) will either (a)
refund the excess amount to Tenant, or (b) credit the excess amount against
Tenant's next due monthly installment or installments of estimated Additional
Rent. If Landlord is delayed in delivering such statement to Tenant, such delay
does not constitute Landlord's waiver of Landlord's rights under this Section or
release Tenant from any of its obligations hereunder. Tenant acknowledges that,
for purposes of accounting for Expenses, Landlord may close a "calendar" year on
December 20th of that year; if Landlord actually does so, then Landlord's
determination of the actual amount of Expenses for the following calendar year
will include any Expenses attributable to the period of December 215' through
December 31'1 of the previous calendar year.

 

4

 



 

3.6. Tenant's Inspection and Audit Rights. If (i) Tenant is not in default in
the performance of any of its obligations under this Lease beyond any applicable
cure period, and if (ii) Tenant disputes Landlord's determination of the actual
amount of Expenses or Tenant's Share of Expenses for any calendar year, and if
(iii) Tenant delivers to Landlord written notice of the dispute within 60 days
after Landlord's delivery of the statement of such amount under Section 3.5,
then Tenant at Tenant's sole cost and expense, upon prior written notice and
during regular business hours at the location where Landlord or its Property
Manager maintains the applicable records may cause a qualified financial officer
reasonably acceptable to Landlord to audit Landlord's records relating to the
disputed amounts. Tenant's objection to Landlord's determination of Expenses or
Tenant's Share of Expenses shall be deemed withdrawn unless Tenant completes and
delivers the audit to Landlord within 90 days after the date Tenant delivers its
dispute notice to Landlord under this Section. If the audit shows that the
amount Landlord charged Tenant for Tenant's Share of Expenses was greater than
the amount this Article 3 obligates Tenant to pay, then, unless Landlord
reasonably contests the audit, Landlord will refund the excess amount to Tenant
within 10 days after Landlord receives a copy of the audit report. If the audit
shows that the amount Landlord charged Tenant for Tenant's Share of Expenses was
less than the amount this Article 3 obligates Tenant to pay, then Tenant will
pay to Landlord within 10 days as Additional Rent the difference between the
amount Tenant paid and the amount determined in the audit. Pending resolution of
any audit under this Section, Tenant will continue to pay to Landlord the
estimated amounts of Tenant's Share of Expenses in accordance with Sections 3.3
and 3.4. Tenant must keep all information it obtains in any audit strictly
confidential and may only use such information for the limited purpose this
section describes and for Tenant's own account.

 

3.7. Annual Amendment to Tenant's Share of Expenses Percentage. Notwithstanding
any contrary language in this Lease, Landlord may change Tenant's Share of
Expenses Percentage each calendar year to the percentage Landlord calculates by
dividing the rentable area of the Premises by the rentable area of the Building
for such calendar year. Storage space shall not be included in Landlord's
calculation of the rentable area of the Building. Landlord will notify Tenant of
such change, if any, at the time Landlord delivers its estimates to Tenant under
Section 3.2.

 

3.8. Landlord's Right to Contest Property Taxes. Landlord may in its sole
discretion contest the amount or validity, in whole or in part, of any Property
Taxes. Landlord may include in its computation of Property Taxes the costs and
expenses Landlord incurred in connection with any such contest (including but
not limited to reasonable attorney's fees). Tenant may not contest Property
Taxes.

 

3.9. Adjustment for Variable Operating Expenses. Notwithstanding any contrary
language in this Article 3, if 95% or more of the rentable area of the Building
is not occupied at all times during any calendar year pursuant to leases under
which the terms have commenced for such calendar year, then Landlord may
reasonably and equitably adjust its computation of Operating Expenses for that
calendar year to obligate Tenant to pay all components of Operating Expenses
that vary based on occupancy in an amount equal to the amount Tenant would have
paid for such components of Operating Expenses had 95% of the rentable area of
the Building been occupied at all times during such calendar year pursuant to
leases under which the terms have commenced for such calendar year. Landlord
will equitably adjust Operating Expenses to account for any Operating Expense
any tenant of the Building pays directly to a service provider.

 

ARTICLE 4
USE

 

4.1. Permitted Use. Tenant shall use the Premises only for the use specified in
Item 12 of the Basic Terms (the "Permitted Use"), and not for any other purpose.
Tenant will not use the Property or knowingly permit the Property to be used in
violation of any Laws or in any manner that would (a) cause injury or damage to
the Property or to the person or property of any other tenant on the Property;
(b) cause substantial diminution in the value or usefulness of all or any part
of the Property (reasonable wear and tear excepted); or (c) constitute waste or
a public or private nuisance. Tenant will obtain and maintain, at Tenant's sole
cost and expense, all permits and approvals required under the Laws for Tenant's
use of the Premises.

 

4.2. Acceptance of Premises. Tenant acknowledges that neither Landlord nor any
agent, contractor or employee of Landlord have made any representation or
warranty of any kind with respect to the Premises, the Building, or the
Property, specifically including but not limited to any representation or
warranty of suitability or fitness of the Premises, Building, or the Property
for any particular purpose. Subject only to Section 17.1 below, Tenant accepts
the Premises, the Building, and the Property in an "AS IS - WHERE IS" condition.

 



5

 

 

4.3. Laws & Building Rules. This Lease is subject and subordinate to all Laws.
Tenant shall at all times comply with the rules and regulations for the Building
set forth in Exhibit 4.3 (the ''Building Rules"), and with any reasonable
additions thereto and modifications thereof adopted from time to time by
Landlord of which Tenant has been given at least 10 days prior written notice,
and each such rule or regulation shall be deemed to be a covenant of this Lease
to be performed and observed by Tenant. Landlord will enforce the Building Rules
against the occupants of the Building in a non-arbitrary and non-discriminatory
manner. In the event of any conflict between the Building Rules and this Lease,
this Lease shall control.

 

4.4. Common Area. Landlord grants Tenant the non-exclusive right, together with
all other occupants of the Building and their agents, employees and invitees, to
use the Common Area during the Term, subject to all Laws. Landlord, at
Landlord's sole and absolute discretion (but subject to Section 9.3 below), may
make changes to the Common Area. Landlord's rights regarding the Common Area
include without limitation the right to: (a) restrain unauthorized persons from
using the Common Area; (b) place permanent or temporary kiosks, displays, carts
or stands in the Common Area and lease the same to others; (c) temporarily close
any portion of the Common Area (i) for repairs, improvements or Alterations,
(ii) to discourage unauthorized use, (iii) to prevent dedication or prescriptive
rights, or (iv) for any other reason that Landlord reasonably deems necessary;
(d) change the shape and size of the Common Area; (e) add, eliminate or change
the location of any improvements located in the Common Area; and (f) impose and
revise Building Rules concerning use of the Common Area (including without
limitation the parking facilities).

 

4.5. Signs.

 

4.5.1. Directory Listing. Landlord shall provide Tenant with one standard
building directory listing in the interior lobby of the Building, identifying
Tenant and Tenant's suite number (the "Directory Listing"). Landlord shall be
responsible for the cost of the initial Directory Listing. Tenant shall
reimburse Landlord as Additional Rent for all costs incurred by Landlord in
making any changes or additions to the Directory Listing that Tenant requests.

 

4.5.2. Entry Sign. Landlord shall also provide Tenant with one suite entry sign
at the main entrance to the Premises, in a style and location specified by
Landlord in its sole but reasonable discretion, identifying Tenant and Tenant's
suite number (the 'Entry Sign"). Landlord shall be responsible for the cost of
the initial Entry Sign. Tenant shall reimburse Landlord as Additional Rent for
all costs incurred by Landlord in making any changes or additions to the Entry
Sign that Tenant requests.

 

4.5.3. Except for the signs specifically allowed in this Section 4.5, no other
sign, advertisement, graphics of any nature, or notice shall be inscribed,
painted, affixed, or displayed on the windows or exterior walls of the Premises,
or on any public area of the Building, without Landlord's prior written consent
(which consent Landlord may withhold or condition in its sole but reasonable
discretion). All permitted signs shall comply with the Laws, and shall be
installed and maintained at Tenant's sole expense. Landlord may immediately
remove at Tenant's sole cost and expense any sign, advertisement, graphics, or
notice that violates this Section 4.5. The rights granted to Tenant pursuant to
this Section 4.5 are personal to Tenant and no subtenants of Tenant shall have
any rights under this Section 4.5.

 

4.6. Tenant Devices and Equipment. Tenant will not use any device or equipment
in the Premises or otherwise on the Property that causes substantial noise, odor
or vibration, without Landlord's prior written consent (which consent Landlord
may grant, withhold or condition in its sole and absolute discretion). Tenant
will not connect any device or equipment to the Building's electrical or
plumbing systems except through the electrical and water outlets in the Premises
that were installed (or otherwise approved in writing) by Landlord. No antenna,
satellite dish, or other communications equipment shall be allowed without
Landlord's prior written consent (which consent Landlord may grant, withhold or
condition in its sole and absolute discretion). In the event Landlord consents
to Tenant's installation of an antenna, satellite dish, or other communications
equipment on the Property (including without limitation on the roof of the
Building), then Landlord and Tenant shall execute a Communications Equipment
License in form required by Landlord in its sole but reasonable discretion.
Tenant acknowledges that the installation of any such communications equipment
shall be deemed an "Alteration" subject to the terms and conditions of Article 8
of this Lease.

 



6

 

 

ARTICLE 5

HAZARDOUS MATERIALS

 

5.1. Compliance with Hazardous Materials Laws. Tenant will not cause or allow
any Hazardous Material to be brought upon, kept or used on the Property in
quantities reportable under any Hazardous Materials Law, or in a manner or for a
purpose prohibited by or that could result in liability under any Hazardous
Materials Law. Tenant, at its sole cost and expense, will comply with all
Hazardous Materials Laws and prudent industry practice relating to the presence,
treatment, storage, transportation, disposal, release or management of Hazardous
Materials in, on, under or about the Property required for Tenant's use of the
Premises and will notify Landlord of any and all Hazardous Materials Tenant
brings upon, keeps or uses on the Property (other than small quantities of those
Hazardous Materials customarily used in the course of general office activities,
such as copier fluids and cleaning supplies, provided that Tenant complies with
all Hazardous Materials Laws with respect thereto). On or before the expiration
or earlier termination of this Lease, Tenant, at its sole cost and expense, will
completely remove from the Property (regardless whether any Hazardous Materials
Law requires removal), in compliance with all Hazardous Materials Laws, all
Hazardous Materials Tenant causes or allows to be present in, on, under or about
the Property. Tenant will not take any remedial action in response to the
presence of any Hazardous Materials in on, under or about the Property, nor
enter into any settlement agreement, consent decree or other compromise with
respect to any Claims relating to or in any way connected with Hazardous
Materials in, on, under or about the Property, without first notifying Landlord
of Tenant's intention to do so and affording Landlord reasonable opportunity to
investigate, appear, intervene and otherwise assert and protect Landlord's
interest in the Property.

 

5.2. Notice of Actions. Tenant will notify Landlord of any of the following
actions affecting Landlord, Tenant, or the Property that result from or in any
way relate to Tenant's use of the Property immediately after receiving notice of
the same: (a) any enforcement, clean-up, removal or other governmental or
regulatory action instituted, completed or threatened under any Hazardous
Materials Law; (b) any Claim made or threatened by any person relating to
damage, contribution, liability, cost recovery, compensation, loss or injury
resulting from or claimed to result from any Hazardous Material; and (c) any
reports made by any person, including Tenant, to any environmental agency
relating to any Hazardous Material, including any complaints, notices, warnings
or asserted violations. Tenant will also deliver to Landlord, as promptly as
possible and in any event within 5 Business Days after Tenant first receives or
sends the same, copies of all Claims, reports, complaints, notices, warnings or
asserted violations relating in any way to the Premises or Tenant's use of the
Premises. Upon Landlord's written request, Tenant will promptly deliver to
Landlord documentation reasonably acceptable to Landlord reflecting the legal
and proper disposal of all Hazardous Materials removed or to be removed from the
Premises. All such documentation will list Tenant or its agent as a responsible
party and will not attribute responsibility for any such Hazardous Materials to
Landlord or Property Manager.

 

5.3. Disclosure and Warning Obligations. Tenant acknowledges and agrees that all
reporting and warning obligations required under Hazardous Materials Laws
resulting from or in any way relating to Tenant's use of the Premises or the
Property are Tenant's sole responsibility, regardless of whether the Hazardous
Materials Laws permit or require Landlord to report or warn.

 

5.4. Landlord Indemnification. Landlord shall release, indemnify, defend (with
counsel reasonably acceptable to both Landlord and Tenant), protect, and hold
harmless Tenant from and against all damages (excluding consequential, punitive
or similar type damages), costs, losses, expenses (including, but not limited
to, reasonable attorneys' fees and engineering fees) arising from or
attributable to the existence of any Hazardous Materials at the Property in
reportable quantities in violation of applicable Hazardous Materials Laws to the
extent caused by Landlord; provided, however, in case any claim, action, suit or
proceeding shall be brought against Tenant and such matter is subject to
Landlord's indemnification as provided above, Tenant shall promptly notify
Landlord of the same in time to avoid any prejudice to Landlord and Landlord
shall have the right to assume and control the defense thereof with counsel of
its own selection, and Landlord shall have the right to control any remediation.
The obligations of Landlord under this section shall survive the expiration or
earlier termination of this Lease.

 



7

 

 

5.5. Tenant Indemnification. Tenant will release, indemnify, defend (with
counsel reasonably acceptable to both Landlord and Tenant), protect and hold
harmless the Landlord Parties from and against any and all Claims whatsoever
arising or resulting, in whale or in part, directly or indirectly, from the
presence, treatment, storage, transportation, disposal, release or management of
Hazardous Materials in, on, under, upon or from the Property (including water
tables and atmosphere) resulting from or in any way related to Tenant's use of
the Premises or the Property. Tenant's obligations under this section include,
without limitation and whether foreseeable or unforeseeable: (a) the costs of
any required or necessary repair, clean-up, detoxification or decontamination of
the Property; (b) the costs of implementing any closure, remediation or other
required action in connection therewith as stated above; (c) the value of any
loss of use and any diminution in value of the Property; and (d) consultants'
fees, experts' fees and response costs. The obligations of Tenant under this
section shall survive the expiration or earlier termination of this Lease.

 

ARTICLE 6
SERVICES

 

6.1. Landlord's Obligations. Landlord will provide the following services, the
costs of which are Operating Expenses:

 

6.1.1. Janitorial Service. Landlord will provide janitorial service in the
Premises, in accordance with Landlord's schedule for the Building, including:
(a) cleaning and trash removal; (b) dusting and vacuuming; (c) maintaining
towels, tissue and other restroom supplies; (d) periodic interior and exterior
window washing and cleaning; (e) periodic waxing of uncarpeted floors; and (f)
such other work as is customarily performed in connection with nightly
janitorial services in buildings similar in construction, location, use and
occupancy to the Building.

 

6.1.2. Electrical Energy; Lighting. Landlord will provide electrical energy to
the Premises for lighting and for operating office machines for general office
use. Said electrical energy will not be sufficient for lighting in excess of 2.2
watts per square foot installed or for any electrical equipment that singularly
consumes more than 1.0 kilowatts per hour at rated capacity or requires a
voltage other than 120 volts single phase. Tenant will not use any equipment
requiring electrical energy in excess of the above standards without Landlord's
prior written consent, which consent Landlord will not unreasonably withhold but
may condition on Tenant paying all costs of installing the equipment and
facilities necessary to furnish such excess energy, plus an amount equal to the
average cost per unit of electricity for the Building applied to the excess use
(as reasonably determined either by an engineer selected by Landlord or by
submeter installed by Landlord at Tenant's sole cost). Landlord will replace all
lighting bulbs, tubes, ballasts and starters within the Premises; if such
lighting costs are not included in Operating Expenses, then Tenant will pay such
costs as Additional Rent.

 

6.1.3. Heating, Ventilation and Air Conditioning. During regular business hours,
Landlord will provide heating, ventilation and air conditioning to the Premises
sufficient to maintain, in Landlord's reasonable judgment, comfortable
temperatures in the Premises. During other times, Landlord will provide heat and
air conditioning upon Tenant's reasonable advance notice; provided, however,
that Tenant shall pay Landlord, as Additional Rent, for such extended service on
an hourly basis at the prevailing rates reasonably established by Landlord.
Landlord will provide air conditioning to the Premises based on standard
lighting and general office use only.

 

6.1.4. Water. Landlord will provide hot and cold water from standard building
outlets for restroom and drinking purposes.

 

6.1.5. Elevator Service. Landlord will provide elevator service to be used by
Tenant in common with other tenants. Landlord may restrict Tenant's use of
elevators for freight purposes to hours Landlord reasonably determines. Landlord
may limit the operation of elevators at times other than regular business hours.

 

6.2. Tenant's Obligations. If any utility serving the Premises is separately
metered and separately charged, and if the applicable utility company directly
charges Tenant for such utility services, then Tenant is solely responsible for
paying such charges directly to the applicable utility companies prior to
delinquency, and such charges are not Operating Expenses. Except as specifically
provided in Sections 6.1, Tenant will obtain and pay for all other utilities and
services Tenant requires with respect to the Premises, including but not limited
to utility hook-up and connection charges. In the event a service is provided to
the Premises and to some but not all of the remainder of the Building, then
Tenant shall pay its pro rata share of the cost of providing the service
(including Landlord's administrative and overhead costs) as Additional Rent;
Tenant's pro rata share shall be computed by dividing the rentable area of the
Premises by the total rentable area of the portion of the Building to which the
service is provided.

 



8

 

 

6.3. Other Provisions Relating to Services. Landlord is not required to provide
any heat, air conditioning, electricity or other service in excess of that
required by governmental guidelines or other Laws. Landlord reserves the sole
and exclusive right to select the provider of any utility or service to the
Property, and to determine whether the Premises or any other portion of the
Property may or will be separately metered or separately supplied, Landlord
reserves the right, from time to time, to make reasonable and non-discriminatory
modifications to the above standards for utilities and services. No interruption
in or temporary stoppage of any of the utilities or other services this Article
6 describes is to be deemed an eviction or disturbance of Tenant's use and
possession of the Premises, nor does any such interruption or stoppage relieve
Tenant from any obligation this Lease describes, render Landlord liable for
damages, or entitle Tenant to any abatement of Rent; provided, however, that if
any such interruption or temporary stoppage is primarily caused by a negligent
act or omission of Landlord and continues for more than 5 consecutive Business
Days, then Rent hereunder shall abate until such interruption or temporary
stoppage either ceases or is no longer primarily caused by a negligent act or
omission of Landlord.

 

ARTICLE 7

MAINTENANCE AND REPAIR

 

7.1. Landlord's Obligations. Except as otherwise provided in this Lease,
Landlord will repair and maintain the following in good order, condition and
repair (including any necessary replacements): (a) the roof, footings,
foundation, and the structural integrity of exterior and interior load-bearing
walls of the Building; (b) the electrical, mechanical, plumbing, heating and air
conditioning systems located in the Building and serving the Common Area (or
otherwise serving and used in common by multiple tenants of the Building); (c)
the Common Area; and (d) the portions of the electrical, mechanical, plumbing,
heating and air conditioning systems and components that only serve the
Premises. The costs and expenses incurred by Landlord in complying with
subsections (a), (b) and (c) of this Section 7.1 shall be included in Operating
Expenses. All of the costs and expenses incurred by Landlord in complying with
subsection (d) of this Section 7.1 shall be reimbursed by Tenant to Landlord as
Additional Rent.

 

7.2. Tenant's Obligations.

 

7.2.1. Maintenance of Premises. Landlord is not required to repair or maintain
the Premises or the Property (or to make any Alterations to the Premises or
Property), except as otherwise specifically provided in this Lease. Except as
specifically set forth in Section 7.1, Tenant is solely responsible for the
repair, maintenance, replacement, operation, condition and management of the
Premises. Except as specifically set forth in Section 7.1, Tenant at its sole
cost and expense will keep and maintain the Premises (including without
limitation all non-structural interior portions; lighting systems; interior
surfaces of exterior walls; and interior moldings, partitions, glass, doors and
ceilings) in good order, condition and repair, reasonable wear and tear and
damage from insured casualties excepted. Tenant's repairs will be at least equal
in quality and workmanship to the original work and Tenant will make the repairs
in accordance with all Laws. Tenant will keep the Premises in a neat and
sanitary condition and will not commit any nuisance or waste in, on or about the
Premises or the Property. Notwithstanding anything to the contrary in this
Lease, Tenant shall at its sole cost maintain and repair any systems or
equipment installed by Tenant; Landlord is not required to repair or maintain
any systems or equipment installed by Tenant. Tenant shall release, indemnify,
protect and defend Landlord against (with counsel reasonably acceptable to
Landlord), and hold Landlord harmless from, any Claims or damages resulting from
any penetrations or perforations of the roof or exterior walls of the Building
caused or allowed by Tenant.

 

7.2.2. Alterations Required by Laws. If any governmental authority requires any
Alteration to the Building or the Premises as a result of Tenant's particular
use of the Premises, or as a result of any Alteration to the Premises made by or
on behalf of Tenant, or if Tenant's particular use of the Premises subjects
Landlord or the Property to any obligation under any Laws, then Tenant will pay
the cost of all such Alterations or the cost of compliance, as the case may be.
If any such Alterations are Structural Alterations, then Landlord will make the
Structural Alterations; provided, however, that Landlord may require Tenant to
deposit with Landlord an amount sufficient to pay the cost of the Structural
Alterations (including, without limitation, reasonable overhead and
administrative costs). If the Alterations are not Structural Alterations, Tenant
will make the Alterations at Tenants sole cost and expense in accordance with
Article 8.

 

9

 



ARTICLE 8

 

CHANGES AND ALTERATIONS

 

8.1. Landlord Approval. Tenant will not make any Structural Alterations to the
Premises or any Alterations to the Common Area. Tenant will not make any other
Alterations without Landlord's prior written consent, which consent Landlord
shall not unreasonably withhold; provided, however, that Landlord may condition
its consent in its reasonable discretion. Along with any request for Landlord's
consent, Tenant will deliver to Landlord complete plans and specifications for
the Alterations, and will identify any prospective contractors for the
Alterations. If Landlord approves the proposed Alterations, Tenant, before
commencing the Alterations or delivering (or accepting delivery of) any
materials to be used in connection with the Alterations, will deliver to
Landlord for Landlord's reasonable approval proof of insurance required by
Section 8.2, copies of all necessary permits and licenses, and such other
information relating to the Alterations as Landlord reasonably requests. Tenant
will not commence the Alterations before Landlord, in Landlord's reasonable
discretion, approves the foregoing deliveries. Tenant will construct all
approved Alterations or cause all approved Alterations to be constructed (a)
promptly by a licensed and properly bonded contractor, (b) in a good and
workmanlike manner, (c) in compliance with all Laws, (d) in accordance with all
orders, rules and regulations of the Board of Fire Underwriters having
jurisdiction over the Premises and any other body exercising similar functions,
and (e) in full compliance with all of Landlord's rules and regulations
applicable to third party contractors, subcontractors and suppliers performing
work at the Property.

 

8.2. Tenant's Responsibility for Cost and Insurance. Tenant will pay the cost
and expense of all Alterations, and for any painting, restoring or repairing of
the Premises or the Property the Alterations occasion. Prior to commencing the
Alterations, Tenant will deliver the following to Landlord in form and amount
reasonably satisfactory to Landlord: (a) payment, performance and demolition (if
applicable) bonds; and (b) evidence that Tenant and each of Tenant's contractors
have in force liability insurance insuring against construction related risks,
in at least the form, amounts and coverages required of Tenant under Article 10.
The insurance policies described in the preceding sentence shall name Landlord
and Property Manager (and, if requested by Landlord, Landlord's lender) as
additional insureds.

 

8.3. Construction Obligations and Ownership. Landlord may inspect construction
of the Alterations. Immediately after completing the Alterations, Tenant will
furnish Landlord with contractor affidavits, full and final notarized lien
waivers and receipted bills covering all labor and materials expended and used
in connection with the Alterations. Tenant will remove any Alterations Tenant
constructs in violation of this Article 8 within 10 days after Landlord's
written request and in any event prior to the expiration or earlier termination
of this Lease. All Alterations Tenant makes or installs (including all
telephone, computer and other wiring and cabling located within the walls of and
outside the Premises, but excluding Tenant's movable trade fixtures, furniture
and equipment) become the property of Landlord upon installation and, unless
Landlord requires Tenant to remove the Alterations (which removal requirement
may be exercised by Landlord at the time Landlord consents to such Alterations,
or at the termination of the Lease), Tenant will surrender the Alterations to
Landlord upon the expiration or earlier termination of this Lease at no cost to
Landlord.

 

8.4. Liens. Tenant will keep the Property free from any mechanics',
materialmens', designers' or other liens arising out of any work performed,
materials furnished or obligations incurred by or for Tenant or any person or
entity claiming by, through or under Tenant. Tenant will notify Landlord in
writing at least 30 days prior to commencing any Alterations in order to provide
Landlord the opportunity to record and post notices of non-responsibility or
such other protective notices available to Landlord under the Laws. If any such
liens are filed and Tenant, within 15 days after such filing, does not release
the same of record or provide Landlord with a bond or other surety satisfactory
to Landlord protecting Landlord and the Property against such liens, Landlord
may, without waiving its rights and remedies based upon such breach by Tenant
and without releasing Tenant from any obligation under this Lease, cause such
liens to be released by any means Landlord reasonably deems proper, including,
but not limited to, paying the claim giving rise to the lien or posting security
to cause the discharge of the lien. In such event, Tenant will reimburse
Landlord, as Additional Rent, for all amounts Landlord pays (including, without
limitation, reasonable attorneys' fees and costs).

 



10

 

 

8.5. Indemnification. To the fullest extent allowable under the Laws, Tenant
will release, indemnify, protect, defend (with counsel reasonably acceptable to
Landlord) and hold harmless the Landlord Parties and the Property from and
against any Claims in any manner relating to or arising out of any Alterations
or any other work performed, materials furnished or obligations incurred by or
for Tenant or any person or entity claiming by, through or under Tenant.

 

ARTICLE 9

RIGHTS RESERVED BY LANDLORD

 

9.1. Landlord's Entry. Landlord and its authorized representatives may at all
reasonable times and upon reasonable notice to Tenant enter the Premises to: (a)
inspect the Premises; (b) exercise and perform Landlord's rights and obligations
under this Lease; (c) post notices of non-responsibility or other protective
notices available under the Laws; (d) show the Premises to current or
prospective mortgagees, or to prospective purchasers of the Property; or (e)
during the last 12 months of the Term, show the Premises to prospective tenants.
Landlord, in the event of any emergency, may enter the Premises at any time
without notice to Tenant. If Landlord receives prior written notification from
Tenant that specified areas within the Premises contain confidential materials,
then Landlord shall not enter such portions of the Premises unless accompanied
by a representative of Tenant except (i) in case of an emergency, or (ii) if
Tenant authorizes Landlord to enter such portions of the Premises without
accompaniment of Tenant's representative. Landlord's entry into the Premises is
not to be construed as a forcible or unlawful entry into, or detainer of, the
Premises or as an eviction of Tenant from all or any part of the Premises.
Subject to Section 9.3 below, Tenant will also permit Landlord (or its
designees) to erect, install, use, maintain, replace and repair pipes, cables,
conduits, plumbing and vents, and telephone, electric and other wires or other
items, in, to and through the Premises if Landlord reasonably determines that
such activities are necessary for properly operating and maintaining the
Building.

 

9.2. Control of Property. Landlord reserves all rights respecting the Property
and Premises not specifically granted to Tenant under this Lease, including,
without limitation, the right to: (a) change the name or street address of the
Building; (b) designate and approve all types of signs, window coverings,
internal lighting and other aspects of the Premises and its contents that may be
visible from the exterior of the Premises; (c) grant any party the exclusive
right to conduct any business or render any service in the Building, provided
such exclusive right does not prohibit Tenant from using the Premises for the
Permitted Use; (d) close the Building after regular business hours, except that
Tenant and its employees and invitees may access the Premises after regular
business hours in accordance with such rules and regulations as Landlord may
reasonably prescribe from time to time for security purposes; (e) install,
operate and maintain security systems that monitor persons entering or leaving
the Building; (f) install and maintain pipes, ducts, conduits, wires and
structural elements in the Premises that serve other parts or other tenants of
the Building; (g) change the regular business hours of the Property; and (h)
retain and receive master keys or pass keys to the Premises and all doors in the
Premises. Notwithstanding the foregoing, or the provision of any
security-related services by Landlord, Landlord is not responsible for the
security of persons 'or property in the Premises or otherwise on the Property,
and Landlord is not liable in any way whatsoever for any breach of security
except to the extent directly caused by the gross negligence or willful
misconduct of Landlord or its agents.

 

9.3. Interference with Tenant's Business. With respect to any provision of this
Lease which entitles or requires Landlord to make improvements, alterations or
repairs to the Premises, the Building or the Common Area, Landlord agrees that
such work shall not materially interfere with Tenant's use and enjoyment of the
Premises for the Permitted Use. Landlord shall endeavor, when reasonably
possible, to perform any such work so as to minimize disruption to Tenant's
business.

 

ARTICLE 10

INSURANCE AND LIABILITY

 

10.1. Tenant's Insurance Obligations. Tenant, at all times during the Term and
during any early occupancy period, at Tenant's sole cost and expense, will
maintain the insurance this Section 10.1 describes.

 

 



11

 

 

10.1.1. Liability Insurance. Tenant shall maintain commercial general liability
insurance (providing coverage at least as broad as the current ISO commercial
general liability form) with respect to the Premises and Tenants activities in
the Premises and upon and about the Property, on an "occurrence" basis, with
minimum limits of $1,000,000 each occurrence and $3,000,000 general aggregate.
Such insurance must include the following specific coverage provisions or
endorsements: (a) broad form contractual liability insurance insuring Tenant's
obligations under this Lease, (b) naming Landlord and Property Manager as
additional insureds by an "Additional Insured - Managers or Lessors of Premises"
endorsement (or equivalent coverage or endorsement); (c) waiving the insurer's
subrogation rights against all Landlord Parties: (d) agreeing to deliver notice
to Landlord in accordance with policy provisions if any such insurance is
cancelled prior to the expiration date thereof; and (e) to the extent allowed by
Tenant's policy, expressly endorsing Landlord as a cancellation notice
recipient. Tenant shall provide Landlord with at least 3 Business Days prior
written notice of cancellation or material reduction of the insurance required
by this Section 10.1.1. Tenant acknowledges and agrees that Tenant's liability
insurance will be provided on a primary and non-contributory basis. If Tenant
provides such liability insurance under a blanket policy, the insurance must be
made specifically applicable to the Premises and this Lease on a "per location"
basis.

 

10.1.2. Other Insurance. Tenant shall maintain property insurance (providing
coverage at least as broad as the current ISO Special Form) for (a) Tenant's
furniture, equipment, fixtures, and other personal property, (b) systems or
equipment installed by Tenant during the Term, and (c) alterations, improvements
and changes to the Premises completed by Tenant at Tenant's expense. Tenant
shall also maintain such other insurance as may be required by any Laws
(including without limitation any necessary worker's compensation insurance), or
as may reasonably be required by Landlord from time to time. If insurance
obligations generally required of tenants in similar space in similar buildings
in the area in which the Property is located increase or otherwise change, then
Landlord may likewise increase or otherwise change Tenant's insurance
obligations under this Lease.

 

10.1.3. Miscellaneous Insurance Provisions. All of Tenant's insurance will be
written by companies rated at least "Best A-VII" and otherwise reasonably
satisfactory to Landlord. Tenant will deliver evidence of insurance reasonably
satisfactory to Landlord, (a) on or before the Commencement Date (and prior to
any earlier occupancy by Tenant), (b) not later than 10 Business Days prior to
the expiration of any current policy or certificate, and (c) at such other times
as Landlord may reasonably request. If Landlord allows Tenant to provide
evidence of liability insurance by certificate, then Tenant will deliver an
ACORD Form 25 certificate and will attach or cause to be attached to the
certificate copies of any endorsements this Section 10.1 requires. Tenant's
insurance must permit releases of liability and provide for waiver of
subrogation as provided in Section 10.3. Tenant acknowledges and agrees that
Landlord's establishment of minimum insurance requirements is not a
representation by Landlord that such limits are sufficient and does not limit
Tenant's liability under this Lease in any manner.

 

10.1.4. Tenant's Failure to Insure. Notwithstanding any contrary language in
this Lease and any notice and cure rights this Lease provides Tenant, if Tenant
fails to provide Landlord with evidence of insurance as required under this
Section 10.1, and if such failure continues for more than 2 Business Days after
Tenant's receipt of Landlord's written notice of such failure, then Landlord may
assume that Tenant is not maintaining the insurance Section 10.1 requires Tenant
to maintain and Landlord may (but is not obligated to) without further demand
upon Tenant or notice to Tenant and without giving Tenant any cure right or
waiving or releasing Tenant from any obligation contained in this Lease, obtain
such insurance for Landlord's benefit. In such event, Tenant will pay to
Landlord, as Additional Rent, all costs and expenses Landlord incurs in
obtaining such insurance. Landlord's exercise of its rights under this section
does not relieve Tenant from any default under this Lease.

 

10.2. Landlord's Insurance Obligations. Landlord will (except for the optional
coverages and endorsements this Section 10.2 may describe) at all times during
the Term maintain the insurance this Section 10.2 describes. All premiums and
other costs and expenses Landlord incurs in connection with maintaining such
insurance (including without limitation a reasonable administrative fee for
maintaining and coordinating Landlord's insurance program) are Operating
Expenses.

 

10.2.1. Property Insurance. Property insurance on the Building in an amount not
less than the full insurable replacement cost of the Building insuring against
loss or damage by such risks as are covered by the current ISO Special Form
policy. Landlord, at its option, may obtain such additional coverages or
endorsements as Landlord deems appropriate or necessary in its sole but
reasonable discretion, including without limitation insurance covering
foundation, grading, excavation and debris removal costs; business income and
rents insurance; earthquake insurance; terrorism insurance; and flood insurance.
Landlord may maintain such insurance in whole or in part under blanket policies.
Tenant acknowledges and agrees that Landlord shall have no obligation to
replace, rebuild, or restore, and that Landlord's property insurance will not
cover, any of the following: (a) Tenant's furniture, equipment, fixtures, and
personal property; (b) systems or equipment installed by Tenant during the Term;
or (c) alterations, improvements and changes to the Premises completed by Tenant
at Tenant's expense.

 

12

 



10.2.2. Liability Insurance. Commercial general liability insurance against
claims for bodily injury and property damage occurring at the Property in such
amounts as Landlord deems appropriate or necessary in its sole but reasonable
discretion. Such liability insurance will only protect Landlord (and, at
Landlord's sole option, Landlord's lender and some or all of the Landlord
Parties). Such liability insurance will not protect or insure Tenant, and does
not replace or supplement the liability insurance this Lease obligates Tenant to
carry.

 

10.2.3. Deductible. Tenant acknowledges that Landlord's insurance may include
deductible limits, that such deductible amounts reduce the insurance premiums
chargeable as Operating Expenses under the Lease, and that, notwithstanding the
waiver set forth in Section 10.3, such deductible amounts shall either (i) be
considered Operating Expenses under the Lease, or, (ii) if any loss covered by
Landlord's insurance resulted from the negligence or willful misconduct of
Tenant, be considered the sole responsibility of Tenant hereunder to the extent
of Tenant's fault.

 

10.3. Mutual Waiver of Subrogation. Subject only to Section 10.2.3 above, each
party hereby waives any and every right or cause of action for any and all loss
of, or damage to, any of its property (whether or not such loss or damage is
caused by the negligence or willful misconduct of the other party or anyone for
whom said other party may be responsible), which loss or damage is actually
covered by an insurance policy maintained by such party, but only to the extent
that such loss or damage is covered under any such insurance policy.

 

10.4. Liability of Landlord and Tenant.

 

10.4.1. The Landlord Parties shall not have any liability to Tenant for any
Claims based on or arising out of any of the following: the repair or
maintenance of any portion of the Premises; interruption in the use of the
Premises or any Common Area; any accident or damage resulting from any use or
operation by Landlord, Tenant or any other person or entity of the elevators or
the heating, cooling, electrical, or plumbing systems serving the Property;
termination of this Lease by reason of damage to the Premises or the Building;
fire, robbery, theft, vandalism, or any other casualty; actions of any other
tenant of the Building, or of any other third party; and leakage in any part of
the Premises or the Building from water, rain, ice or snow that may leak into,
or flow from, any part of the Premises or the Building, or from drains, pipes or
plumbing fixtures in the Premises or the Building. Any property placed by Tenant
in or about the Premises or the Property shall be at the sole risk of Tenant,
and Landlord shall not in any manner be responsible therefore. Notwithstanding
the foregoing, Landlord shall not be released from liability to Tenant for any
injury to the extent caused by the negligence or willful misconduct of Landlord.
In no event, however, shall Landlord have any liability to Tenant on account of
any claims for the interruption of or loss to Tenant's business or for any
indirect damages or consequential losses.

 

10.4.2. In addition to Tenant's other indemnification obligations in this Lease
(but subject to Landlord's insurance obligations in Section 10.2 above), Tenant
to the fullest extent allowable under the Laws shall release, indemnify,
protect, defend (with counsel reasonably acceptable to Landlord) and hold
harmless the Landlord Parties from and against all Claims arising from: (a) any
breach or default by Tenant in the performance of any of Tenant's covenants or
agreements in this Lease; (b) the negligence or willful misconduct of Tenant;
(c) any accident, injury, occurrence or damage in, about or to the Premises; and
(d) to the extent caused in whole or in part by Tenant, any accident, injury,
occurrence or damage in, about or to the Property.

 

10.4.3. Subject to Tenant's insurance obligations in Section 10.1 above,
Landlord to the fullest extent allowable under the Laws shall release,
indemnify, protect, defend (with counsel reasonably acceptable to Tenant) and
hold harmless the Tenant from and against all Claims arising from: (a) any
breach or default by Landlord in the performance of any of Landlord's covenants
or agreements in this Lease; (b) the negligence or willful misconduct of
Landlord; or (c) the possession, use, occupation, management, repair,
maintenance or control of the Common Area, except to the extent resulting from
the negligence or willful misconduct of Tenant. In no event, however, shall
Landlord have any liability to Tenant on account of any claims for the
interruption of or loss to Tenant's business or for any indirect damages or
consequential losses.

 



13

 

 

10.4.4. Notwithstanding any provision to the contrary contained herein, Tenant
shall look solely to the estate and property of Landlord in and to the Property
(including the rents, profits and proceeds from the Property) in the event of
any claim against Landlord arising out of or in connection with this Lease, the
relationship of Landlord and Tenant, or Tenant's use of the Premises, and Tenant
agrees that the liability of Landlord arising out of or in connection with this
Lease, the relationship of Landlord and Tenant, or Tenant's use of the Premises,
shall be limited to such estate and property of Landlord in and to the Property.
No properties or assets of Landlord other than the estate and property of
Landlord in and to the Property and no property owned by any partner of Landlord
shall be subject to levy, execution or other enforcement procedures for the
satisfaction of any judgment (or other judicial process) or for the satisfaction
of any other remedy of Tenant arising out of or in connection with this Lease,
the relationship of Landlord and Tenant or Tenant's use of the Premises.

 

ARTICLE 11

DAMAGE OR DESTRUCTION

 

11.1. Tenant's Notice of Casualty. If the Premises or any part thereof shall be
damaged by fire or any other casualty, Tenant shall give immediate written
notice thereof to Landlord.

 

11.2. Tenantable Within 180 Days. Except as provided in Section 11.4, if a
casualty renders the whole or any material part of the Premises untenantable,
and if Landlord determines in its sole but reasonable discretion that it can
make the Premises tenantable within 180 days after the Casualty Date, then
Landlord will notify Tenant within 20 Business Days after the Casualty Date that
Landlord will repair and restore the Building and the Premises as required by
Section 11.6. In the event that such restoration of the Premises is not
substantially completed within 180 days of the Casualty Date, and provided that
such delay in substantial completion results from a cause other than Tenant
Delay or Force Majeure, then Tenant shall have the right to terminate this Lease
by delivering 30 days' prior written notice to Landlord. In the event the
restoration of the Premises is substantially completed within such 30 day
period, such right of termination shall be deemed to be void and without effect.

 

11.3. Not Tenantable Within 180 Days. if a casualty renders the whole or any
material part of the Premises untenantable and Landlord reasonably determines in
its sole discretion that it cannot make the Premises tenantable within 180 days
after the Casualty Date, then Landlord will so notify Tenant within 20 Business
Days after the Casualty Date and may, in such notice, terminate this Lease
effective on the date of Landlord's notice. If Landlord determines that it
cannot make the Premises tenantable within such 180-day period, and if Landlord
does not elect to terminate this Lease as provided in this section, then Tenant
may terminate this Lease by notifying Landlord within 30 days after Tenant's
receipt of Landlord's notice, which termination will be effective 30 days after
Landlord's receipt of Tenant's notice.

 

11.4. Building Substantially Damaged. Notwithstanding Section 11.2, if the
Building is damaged or destroyed by casualty (regardless whether the Premises is
affected) and either (a) fewer than 9 months remain in the Term after the
Casualty Date, or (b) the damage reduces the value of the improvements on the
Property by more than 50% (as determined by Landlord in its sole but reasonable
discretion), then, regardless of whether Landlord determines in its reasonable
discretion that it can make the Building tenantable within 180 days after the
Casualty Date, Landlord, at Landlord's option, by notifying Tenant within 20
Business Days after the Casualty Date, may terminate this Lease effective on the
date of Landlord's notice.

 

11.5. Insufficient Proceeds. Notwithstanding any contrary language in this
Article 11, if this Article 11 obligates Landlord to repair damage to the
Premises or Building caused by casualty, and if Landlord does not receive
sufficient insurance proceeds (excluding any deficiency caused by the amount of
any policy deductible) to repair all of the damage, or if the lender under any
Mortgage does not release to Landlord sufficient insurance proceeds to repair
all of the damage, then Landlord, at Landlord's option, by notifying Tenant
within 45 days after the Casualty Date, may terminate this Lease effective on
the date of Landlord's notice.

 



14

 

 

11.6. Landlord's Repair Obligations. If this Lease is not terminated under
Sections 11.2 through 11.5 following a casualty, then Landlord shall repair and
restore the Premises (subject to the last sentence of Section 10.2.1) and the
Building to as near their condition prior to the casualty as is reasonably
possible with all commercially reasonable diligence and speed (subject to delays
caused by Tenant Delay or Force Majeure). In such case, this Lease shall remain
in full force and effect, but Basic Rent and Tenant's Share of Expenses for the
period during which the Premises are untenantable shall abate pro rata (based
upon the rentable area of the untenantable portion of the Premises as compared
with the rentable area of the entire Premises). In no event is Landlord
❑bligated to repair or restore (a) Tenant's furniture, equipment, fixtures, and
personal property; (b) systems or equipment installed by Tenant during the Term;
or (c) alterations, improvements and changes to the Premises completed by Tenant
at Tenant's expense. Landlord will, if necessary, equitably adjust Tenant's
Share of Expenses Percentage, subject to Section 3.7, to account for any
reduction in the rentable area of the Premises or Building resulting from a
casualty.

 

11.7. Rent Apportionment Upon Termination. If either party terminates this Lease
under this Article 11, then Landlord will apportion Basic Rent and Tenant's
Share of Expenses on a per diem basis and Tenant will pay Basic Rent and
Tenant's Share of Expenses to (a) the date of the casualty if the event renders
the Premises completely untenantable or (b) if the event does not render the
Premises completely untenantable, the effective date of such termination
(provided that if a portion of the Premises is rendered untenantable, but the
remaining portion is tenantable, then Tenant's obligation to pay Basic Rent and
Tenants Share of Expenses abates pro rata [based upon the rentable area of the
untenantable, portion of the Premises divided by the rentable area of the entire
Premises] from the date of the casualty and Tenant will pay the unabated portion
of the Rent to the date of such termination).

 

11.8. Exclusive Casualty Remedy. The provisions of this Article 11 are Tenant's
sole and exclusive rights and remedies in the event of a casualty. To the extent
permitted by the Laws, Tenant waives the benefits of any Laws that provide
Tenant any abatement or termination rights (by virtue of a casualty) not
specifically described in this Article 11.

 

ARTICLE 12

CONDEMNATION

 

12.1. Termination of Lease. If a Condemning Authority desires to effect a Taking
of all or any material part of the Property, then Landlord will promptly notify
Tenant. If Landlord and Tenant both reasonably conclude that the Taking will
render the Premises unsuitable for the Permitted Use, then Landlord and Tenant
will document such determination, and this Lease will terminate as of the date
the Condemning Authority takes possession of the portion of the Property taken.
Tenant will pay Rent to the date of termination. If a Condemning Authority takes
all or any material part of the Building, or if a Taking reduces the value of
the Property by 50% or more (as reasonably determined by Landlord in its sole
discretion), regardless whether the Premises is affected, then Landlord, at
Landlord's option, by notifying Tenant prior to the date the Condemning
Authority takes possession of the portion of the Property taken, may terminate
this Lease effective on the date the Condemning Authority takes possession of
the portion of the Property taken.

 

12.2. Landlord's Repair Obligations. If this Lease does not terminate with
respect to the entire Premises under Section 12.1, and if the Taking includes a
portion of the Premises, then this Lease shall automatically terminate as to the
portion of the Premises taken as of the date the Condemning Authority takes
possession of the portion taken and Landlord will, at its sole cost and expense,
restore the remaining portion of the Premises to a complete architectural unit
with all commercially reasonable diligence and speed and will reduce the Basic
Rent for the period after the date the Condemning Authority takes possession of
the portion of the Premises taken to a sum equal to the product of the Basic
Rent provided for in this Lease multiplied by a fraction, the numerator of which
is the rentable area of the Premises after the Taking and after Landlord
restores the Premises to a complete architectural unit, and the denominator of
which is the rentable area of the Premises prior to the Taking. Landlord will
also equitably adjust Tenant's Share of Expenses Percentage for the same period,
subject to Section 3.7, to account for the reduction in the rentable area of the
Premises or the Building resulting from the Taking. Tenant's obligation to pay
Basic Rent and Tenant's Share of Expenses will abate on a proportionate basis
with respect to that portion of the Premises remaining after the Taking that
Tenant is unable to use during Landlord's restoration for the period of time
that Tenant is unable to use such portion of the Premises.

 



15

 

 

12.3. Tenant's Participation. Except only as specifically set forth in the last
sentence of this Section, Landlord is entitled to receive and keep all damages,
awards or payments resulting from or paid on account of a Taking. Tenant has no
right to receive any award for its interest in this Lease or for loss of
leasehold (including without limitation any award for the unexpired portion of
the Term), and Tenant hereby assigns to Landlord any interest of Tenant in any
such award. Tenant may only prove in any condemnation proceedings, and may only
receive from the Condemning Authority: (i) any separate award for damages to or
condemnation of Tenant's movable trade fixtures and equipment, and (ii) any
separate award for relocation expenses.

 

12.4. Exclusive Taking Remedy. The provisions of this Article 12 are Tenant's
sole and exclusive rights and remedies in the event of a Taking. To the extent
permitted by the Laws, Tenant waives the benefits of any Laws that provide
Tenant any abatement or termination rights or any right to receive any payment
or award (by virtue of a Taking) not specifically described in this Article 12.

 

ARTICLE 13
TRANSFERS

 

13.1. Restriction on Transfers.

 

13.1.1. General Prohibition. Except as set forth in Section 13.1.2, Tenant will
not cause or suffer a Transfer without first obtaining Landlord's written
consent, which consent Landlord may grant, withhold, or condition in its sole
but reasonable discretion. If Landlord consents to the Transfer, then Landlord
may impose on Tenant or the transferee such reasonable conditions as Landlord
deems appropriate in its sole but reasonable discretion. Tenant's request for
Landlord's consent to a Transfer must describe in detail the parties, terms and
portion of the Premises affected. Tenant will, in connection with requesting
Landlord's consent, provide Landlord with a copy of any and all documents and
information regarding the proposed Transfer and the proposed transferee as
Landlord reasonably requests. Landlord will notify Tenant of Landlord's election
to consent or withhold consent within 30 days after receiving Tenant's written
request for consent to the Transfer, Tenant acknowledges and agrees that no
Transfer will release Tenant from any liability or obligation under this Lease,
and that Tenant shall remain liable to Landlord after such a Transfer as a
principal and not as a surety or guarantor, and that the collection or
acceptance of rent from any such assignee, transferee, subtenant or occupant
shall not constitute a waiver or release of Tenant under any provision of the
Lease. If Landlord consents to any Transfer, Tenant will pay to Landlord, as
Additional Rent, 50% of any amount Tenant receives on account of the Transfer in
excess of the amounts this Lease, after deducting the third-party costs that
Tenant reasonably and actually incurs to facilitate the Transfer (including
without limitation leasing commissions and attorneys fees, but excluding
improvement allowances and other inducement concessions). Any attempted Transfer
in violation of this Lease is null and void and constitutes a breach of this
Lease. Tenant acknowledges and agrees that Landlord's refusal to consent to a
Transfer shall be deemed not to have been unreasonably withheld if (i) the
proposed transferee is not of a type and quality consistent with the first-class
nature of the Building, (ii) the proposed transferee is a governmental agency or
any party by whom any suit or action could be defended on the ground of
sovereign immunity, (iii) the proposed transferee is already a tenant at the
Property, or is a party with whom the Landlord is presently negotiating for the
lease of space at the Property, (iv) the presence of the proposed transferee in
the Premises would cause Landlord to be in violation of any other lease, or
would trigger termination rights by any other tenant, (v) the proposed
transferee does not have the financial capacity and credit worthiness to
undertake and perform Tenant's obligations under this Lease, or (vi) the space
to be assigned or sublet is not configured to allow appropriate means of ingress
and egress. Tenant also acknowledges that one or more existing or future
mortgagees of a Mortgage affecting the Property may have the right to approve
any Transfer and that, whenever that is the case, Landlord shall have the
absolute right to withhold its consent to a Transfer if any such mortgagee
withholds its consent thereto.

 

13.1.2. Transfers to Affiliates. Provided that Tenant is not in default in the
performance of its obligations under this Lease, Tenant may cause a Transfer to
an Affiliate if: (a) Tenant notifies Landlord at least 30 days prior to such
Transfer; (b) the transferee assumes and agrees in a writing reasonably
acceptable to Landlord to perform Tenant's obligations under this Lease and to
observe all terms and conditions of this Lease; and (c) Tenant delivers to
Landlord, at the time of Tenant's notice, current financial statements of the
proposed transferee. Tenant acknowledges and agrees that a Transfer to an
Affiliate under this Section 13.1.2 will not release Tenant from any liability
or obligation under this Lease, and that Tenant shall remain liable to Landlord
after such a Transfer as a principal and not as a surety or guarantor.
Landlord's right described in Section 13.1.1 to share in any profit Tenant
receives from a Transfer permitted under this Section 13.1.2 does not apply to
any Transfer this Section 13.1.2 permits.

 



16

 

 

13.2. Costs. Tenant will pay to Landlord, as Additional Rent, all costs and
expenses Landlord actually incurs in connection with any Transfer, including
without limitation reasonable attorneys' fees and other third-party expenses,
regardless whether Landlord consents to the Transfer.

 

ARTICLE 14

DEFAULTS; REMEDIES

 

14.1. Events of Default. The occurrence of any of the following constitutes an
"Event of Default" by Tenant under this Lease:

 

14.1.1. Failure to Pay Rent. Tenant fails to pay as and when due (a) Basic Rent,
(b) any installment of Tenants Share of Expenses, or (c) any other Additional
Rent amount, and such failure continues for 10 days after Landlord notifies
Tenant of such failure.

 

14.1.2. Failure to Perform. Tenant breaches or fails to perform any of Tenants
non-monetary obligations under this Lease and the breach or failure continues
for a period of 30 days after Landlord notifies Tenant of such breach or
failure; provided, however, that if Tenant cannot reasonably cure its breach or
failure within said 30 day period, then Tenant's breach or failure is not an
Event of Default if Tenant promptly commences to cure its breach or failure and
thereafter diligently and in good faith pursues the cure and effects the cure
within a period of time that does not exceed 90 days after the date that
Landlord notified Tenant of the breach or failure. Notwithstanding any contrary
language in this Section 14.1.2, Tenant is not entitled to any notice or cure
period before an incurable breach of this Lease (or failure) becomes an Event of
Default.

 

14.1.3. Misrepresentation. The existence of any material misrepresentation or
omission in any financial statements, correspondence or other information
provided to Landlord by or on behalf of Tenant in connection with: (a) Tenant's
negotiation or execution of this Lease; (b) Landlord's evaluation of Tenant as a
prospective tenant at the Property; (c) any proposed or attempted Transfer; or
(d) any consent or approval requested by Tenant under this Lease.

 

14.1.4. Other Defaults. (a) Tenant makes a general assignment or general
arrangement for the benefit of creditors; (b) a petition for adjudication of
bankruptcy or for reorganization or rearrangement is filed by Tenant; (c) a
petition for adjudication of bankruptcy or for reorganization or rearrangement
is filed against Tenant and is not dismissed within 60 days; (d) a trustee or
receiver is appointed to take possession of substantially all of Tenant's assets
located at the Premises or of Tenant's interest in this Lease and possession is
not restored to Tenant within 30 days; or (e) substantially all of Tenant's
assets, substantially all of Tenant's assets located at the Premises or Tenant's
interest in this Lease is subjected to attachment, execution or other judicial
seizure not discharged within 30 days. If a court of competent jurisdiction
determines that any act described in this section does not constitute an Event
of Default, and the court appoints a trustee to take possession of the Premises
(or if Tenant remains a debtor in possession of the Premises) and such trustee
or Tenant transfers Tenant's interest hereunder, then Landlord is entitled to
receive, as Additional Rent, the amount by which the Rent (or any other
consideration) paid in connection with the Transfer exceeds the Rent otherwise
payable by Tenant under this Lease.

 

14.1.5. Notice Requirements. The notices required by this Section 14.1 are
intended to satisfy any and all notice requirements imposed by the Laws and are
not in addition to any such requirements.

 

14.2. Remedies. Upon the occurrence of any Event of Default, Landlord, at any
time and from time to time, and without preventing Landlord from exercising any
other right or remedy, may exercise any one or more of the following remedies:

 



17

 

 

14.2.1. Termination of Tenant's Possession; Re-entry and Reletting Right.
Terminate Tenant's right to possess the Premises by any lawful means with or
without terminating this Lease, in which event Tenant will immediately surrender
possession of the Premises to Landlord. Unless Landlord specifically states that
it is terminating this Lease, Landlord's termination of Tenants right to possess
the Premises is not to be construed as an election by Landlord to terminate this
Lease or Tenants obligations and liabilities under this Lease. In such event,
this Lease continues in full force and effect (except for Tenant's right to
possess the Premises) and Tenant continues to be obligated for and must pay all
Rent as and when due under this Lease. If Landlord terminates Tenant's right to
possess the Premises, Landlord is not obligated to but may re-enter the Premises
and remove all persons and property from the Premises. Landlord may store any
property Landlord removes from the Premises in a public warehouse or elsewhere
at the cost and for the account of Tenant. Upon such re-entry, Landlord is not
obligated to but may relet all or any part of the Premises to a third party or
parties for Tenant's account. Tenant is immediately liable to Landlord for all
Re-entry Costs and must pay Landlord the same within 10 days after Landlord's
notice to Tenant. Landlord may relet the Premises for a period shorter or longer
than the remaining Term. If Landlord relets all or any part of the Premises,
Tenant will continue to pay Rent when due under this Lease and Landlord will
refund to Tenant the Net Rent Landlord actually receives from the reletting up
to a maximum amount equal to the Rent paid by Tenant that came due after
Landlord's reletting. If the Net Rent Landlord actually receives from reletting
exceeds such Rent, Landlord will apply the excess sum to future Rent due under
this Lease. Landlord may retain any surplus Net Rent remaining at the expiration
of the Term.

 

14.2.2. Termination of Lease. Terminate this Lease effective on the date
Landlord specifies in its termination notice to Tenant. Upon termination, Tenant
will immediately surrender possession of the Premises to Landlord. If Landlord
terminates this Lease, Landlord may recover from Tenant and Tenant will pay to
Landlord on demand all damages Landlord incurs by reason of Tenant's default,
including, without limitation: (a) all Rent due and payable under this Lease as
of the effective date of the termination; (b) any amount necessary to compensate
Landlord for any detriment proximately caused to Landlord by Tenant's failure to
perform its obligations under this Lease or which in the ordinary course would
likely result from Tenant's failure to perform, including but not limited to any
Re-entry Costs; (c) an amount equal to the difference between the present worth,
as of the effective date of the termination, of the Rent for the balance of the
Term remaining after the effective date of the termination (assuming no
termination) and the present worth, as of the effective date of the termination,
of a fair market Rent for the Premises for the same period (as Landlord
reasonably determines the fair market Rent); and (d) Tenant's Share of Expenses
to the extent Landlord is not otherwise reimbursed for such Expenses. For
purposes of this section, Landlord will utilize the Discount Rate to compute
present worth. Nothing in this section shall limit or prejudice Landlord's right
to prove and obtain damages in an amount equal to the maximum amount allowed by
the Laws, regardless whether such damages are greater than the amounts set forth
in this section.

 

14.2.3. Present Worth of Rent. Recover from Tenant, and Tenant will pay to
Landlord on demand, an amount equal to the then present worth, as of the
effective date of termination, of the aggregate of the Rent and any other
charges payable by Tenant under this Lease for the unexpired portion of the
Term, less the fair and reasonable rental value of the Premises for the
corresponding period. Landlord will utilize the Discount Rate to compute present
worth. The fair and reasonable rental value of the Premises shall be determined
in good faith by Landlord on the basis of the rents payable under leases entered
into by Landlord for comparable space in the Building during the 18-month period
immediately preceding Landlord's election to proceed under this Section 14.2.3;
or, if Landlord reasonably determines that no such leases for comparable space
have been entered into, then the fair and reasonable rental value shall be
otherwise determined by Landlord in good faith. If the Premises or any part
thereof are relet by Landlord before any adjudication of Landlord's claims for
damages, then the amount of rent payable to Landlord for such reletting shall be
deemed the fair and reasonable rental value of the Premises (or the applicable
part thereof) during the term of the reletting.

 

14.2.4. Self Help. Perform the obligation on Tenant's behalf without waiving
Landlord's rights under this Lease at law or in equity, and without releasing
Tenant from any obligation under this Lease. Tenant shall pay to Landlord, as
Additional Rent, all sums that Landlord pays and all obligations that Landlord
incurs on Tenant's behalf under this section.

 

14.2.5. Other Remedies. Any other right or remedy available to Landlord under
this Lease, under the Laws, and/or in equity.

 



18

 

 

14.3. Costs. Tenant will reimburse and compensate Landlord on demand and as
Additional Rent for any actual loss Landlord incurs in connection with,
resulting from or related to any breach or default of Tenant under this Lease,
regardless whether the breach or default constitutes an Event of Default, and
regardless whether suit is commenced or judgment is entered. Such loss shall
include ail reasonable legal fees, costs and expenses (including paralegal fees
and other professional fees and expenses) Landlord incurs in investigating,
negotiating, settling or enforcing any of Landlord's rights or remedies or
otherwise protecting Landlord's interests under this Lease. Tenant will also
indemnify, defend (with counsel reasonably acceptable to Landlord), protect and
hold harmless the Landlord Parties from and against all Claims that Landlord or
any of the other Landlord Parties incurs if Landlord or any of the other
Landlord Parties becomes or is made a party to any claim or action (a)
instituted by Tenant {other than claims asserting that Landlord has breached any
of its obligations to Tenant under this Lease) or by or against any person
holding any interest in the Premises by, under or through Tenant, (b) for
foreclosure of any lien for labor or material furnished to or for Tenant or such
other person, or (c) otherwise arising out of or resulting from any act or
omission of Tenant or such other person. In addition to the foregoing, Landlord
is entitled to reimbursement of all of Landlord's fees, expenses and damages,
including, but not limited to, reasonable attorneys' fees and paralegal and
other professional fees and expenses, Landlord incurs in connection with
protecting its interests in any bankruptcy or insolvency proceeding involving
Tenant, including without limitation any proceeding under any chapter of the
Bankruptcy Code; by exercising and advocating rights under Section 365 of the
Bankruptcy Code; by proposing a plan of reorganization and objecting to
competing plans; and by filing motions for relief from stay. Such fees and
expenses are payable on demand, or, in any event, upon assumption or rejection
of this Lease in bankruptcy.

 

14.4. Waiver and Release by Tenant. Tenant waives and releases all Claims Tenant
may have resulting from Landlord's re-entry and taking possession of the
Premises by any lawful means and removing and storing Tenant's property as
permitted under this Lease, regardless of whether this Lease is terminated, and,
to the fullest extent allowable under the Laws, Tenant will release, indemnify,
defend (with counsel reasonably acceptable to Landlord), protect and hold
harmless the Landlord Parties from and against any and all Claims occasioned
thereby. No such re-entry is to be considered or construed as a forcible entry
by Landlord.

 

14.5. Landlord's Default. If Landlord defaults in the performance of any of its
obligations under this Lease, Tenant will notify Landlord in writing of the
default and Landlord will have 30 days after receiving such notice to cure the
default. If Landlord is not reasonably able to cure the default within a 30 day
period, Landlord will have an additional reasonable period of time to cure the
default as long as Landlord promptly commences the cure and thereafter
diligently and in good faith pursues the cure to completion. If Landlord has not
commenced repair or maintenance required to be performed by Landlord hereunder
within 45 days after written notice thereof from Tenant, then Tenant shall have
the right, but not the obligation, to make such repairs and Landlord shall
reimburse Tenant for the reasonable and actual cost thereof within 30 days after
receipt of an invoice from Tenant. In the event of an emergency, Tenant may (but
shall not be obligated to) perform such repairs which would otherwise be
Landlord's obligation hereunder which may be reasonably necessary, after having
given Landlord such notice, if any, as may be practicable under the
circumstances. Notwithstanding anything to the contrary set forth hereinabove,
Tenant shall not be required to perform any repairs which would otherwise be
Landlord's obligation hereunder. In the event of a Landlord default beyond any
such notice and cure period, Tenant shall be entitled to all remedies provided
by State law. In no event shall Landlord be liable to Tenant or any other person
for consequential, special or punitive damages (including without limitation
lost profits). Any claim Tenant may have against Landlord for default in
performance of any of Landlord's obligations under this Lease is deemed waived
unless Tenant notifies Landlord of the default within 180 days after Tenant
actually knew of the default. If Tenant recovers a final, non-appealable
monetary judgment against Landlord for a default by Landlord under this Lease,
then Tenant may, in addition to any other remedies available to it, set off the
amount of that judgment against those installments of Basic Rent next coming due
hereunder.

 

14.6. No Waiver. Except as specifically set forth in this Lease, no failure by
Landlord or Tenant to insist upon the other party's performance of any of the
terms of this Lease or to exercise any right or remedy upon a breach thereof,
constitutes a waiver of any such breach or of any breach or default by the other
party in its performance of its obligations under this Lease. No acceptance by
Landlord of full or partial Rent from Tenant or any third party during the
continuance of any breach or default by Tenant of Tenant's performance of its
obligations under this Lease constitutes Landlord's waiver of any such breach or
default. Except as specifically set forth in this Lease, none of the terms of
this Lease to be kept, observed or performed by a party to this Lease, and no
breach thereof, are waived, altered or modified except by a written instrument
executed by the other party.

 



19

 

 

One or more waivers by a party to this Lease are not to be construed as a waiver
of a subsequent breach of the same covenant, term or condition. No statement on
a payment check from a party to this Lease or in a letter accompanying a payment
check is binding on the other party. The party receiving the check, with or
without notice to the other party, may negotiate such check without being bound
to the conditions of any such statement.

 

ARTICLE 15

CREDITORS; ESTOPPEL CERTIFICATES

 

15.1. Subordination. This Lease, all rights of Tenant in this Lease, and all
interest or estate of Tenant in the Property, is subject and subordinate to the
lien of any Mortgage. Tenant, within 15 days of Landlord's request, will execute
and deliver to Landlord any document reasonably required to confirm the
self-effectuating subordination of this Lease as provided in this Section to the
lien of any Mortgage. If Tenant does not timely deliver the properly signed
document to Landlord, and if such failure continues for more than 2 Business
Days after Tenant's receipt of written notice from Landlord of such failure,
then such failure shall constitute an Event of Default under this Lease.
Notwithstanding the subordination to any future Mortgage provided for in this
section, as long as Tenant is not in default in the payment of Rent or the
performance and observance of any covenant, condition, provision, term or
agreement to be performed and observed by Tenant under this Lease beyond any
applicable grace ❑r cure period this Lease provides Tenant, the holder of the
Mortgage shall not by virtue of such subordination under this section be
entitled to disturb Tenant's right of possession of the Premises under this
Lease. Landlord acknowledges and agrees that the lien of any existing or future
Mortgage will not cover Tenant's moveable trade fixtures or personal property
located in or on the Premises.

 

15.2. Attornment. If the holder of any Mortgage at a foreclosure sale (or by
deed in lieu of foreclosure) or any other transferee acquires Landlord's
interest in this Lease, the Premises or the Property, then Tenant will attorn to
the transferee of or successor to Landlord's interest in this Lease, the
Premises or the Property (as the case may be) and recognize such transferee or
successor as landlord under this Lease, provided that any such purchaser at a
foreclosure sale or transferee under a deed in lieu of foreclosure shall not be
(a) bound by any payment of Rent more than one month in advance, (b) liable for
damages for any breach, act or omission of any prior landlord, or (c) subject to
any offsets or defenses which Tenant might have against any prior landlord.
Tenant waives the protection of any statute or rule of law that gives or
purports to give Tenant any right to terminate this Lease or surrender
possession of the Premises upon the transfer of Landlord's interest.

 

15.3. Mortgagee Protection Clause. Provided that Landlord or the holder of a
Mortgage has previously notified Tenant of the notice address of the holder of
the Mortgage, Tenant shall give the holder of the Mortgage, by registered mail,
a copy of any notice of default that Tenant serves on Landlord. If Landlord
fails to cure such default within the time provided for in this Lease, then
Tenant will also provide written notice of such failure to the holder of the
Mortgage, and such holder will have an additional 30 days after receipt of such
notice within which to cure the default (but shall not be obligated to cure the
default). if the default cannot be cured within the additional 30 day period,
then the holder will have such additional time as may be reasonably necessary to
effect the cure if, within the 30 day period, the holder has promptly commenced
and is diligently pursuing in good faith the cure (including without limitation
commencing foreclosure proceedings if necessary to effect the cure).

 

15.4. Estoppel Certificates.

 

15.4.1. Contents. Upon Landlord's written request, Tenant will execute,
acknowledge and deliver to Landlord a written statement in form reasonably
satisfactory to Landlord certifying, to the extent true: (a) that this Lease is
unmodified and in full force and effect (or, if there have been any
modifications, that the Lease is in full force and effect as modified, and
stating the modifications); (b) that this Lease has not been canceled or
terminated; (c) the last date of payment of Rent and the time period covered by
such payment; (d) whether there are then existing any breaches or defaults by
Landlord under this Lease known to Tenant and, if so, specifying the same; (e)
specifying any existing claims or defenses in favor of Tenant against the
enforcement of this Lease; (f) that Tenant has accepted the Premises and that
Landlord has no outstanding construction or payment obligations with respect to
preparation of the Premises for Tenant's occupancy (or, if there are any such
outstanding obligations, stating the same); (g) that Tenant has no option to
purchase the Premises or any part of the Property; and (h) such other factual
statements as Landlord, or any lender, prospective lender, investor or purchaser
may reasonably request. Tenant will deliver the properly signed statement to
Landlord within 15 days after receipt of Landlord's request. Landlord may give
any such statement by Tenant to any lender, prospective lender, investor or
purchaser of all or any part of the Property, and any such party may
conclusively rely upon such statement as true and correct.

 



20

 

 

15.4.2. Failure to Deliver. If Tenant does not timely deliver the properly
signed statement referenced in Section 15.4.1 to Landlord, and if such failure
continues for more than 2 Business Days after Tenant's receipt of written notice
from Landlord of such failure, then such failure shall constitute an Event of
Default under this Lease. Further, if Tenant fails to timely deliver the
properly signed statement within such 2-day period, then Landlord and any
lender, prospective lender, or purchaser may conclusively presume and rely,
except as otherwise represented by Landlord, (i) that the terms and provisions
of this Lease have not been changed; (ii) that this Lease has not been canceled
or terminated; (iii) that not more than one month's Rent has been paid in
advance; (iv) that Tenant has accepted the Premises and that Landlord has no
outstanding construction or payment obligations with respect to preparation of
the Premises for Tenant's occupancy; (v) that Tenant has no option to purchase
the Property or any part of the Property; and (vi) that Landlord is not in
default in the performance of any of its obligations under this Lease. In such
event, Tenant is estopped from denying the truth of such facts.

 

ARTICLE 16

SURRENDER; HOLDING OVER

 

16.1. Surrender of Premises. Tenant will surrender the Premises to Landlord at
the expiration or earlier termination of this Lease in good order, condition and
repair (reasonable wear and tear, permitted Alterations, and damage by casualty
or condemnation excepted), and will surrender all keys to the Premises to
Landlord at the place then fixed for Tenant's payment of Basic Rent or as
Landlord otherwise directs. Tenant will also inform Landlord of all combinations
on locks, safes and vaults, if any, in the Premises or on the Property. Tenant
will at such time remove all of its property from the Premises and, if Landlord
required as a condition of its consent, all specified Alterations carried out by
Tenant in the Premises. Tenant will promptly repair any damage to the Premises
caused by such removal. If Tenant does not surrender the Premises in accordance
with this section, Tenant will indemnify, defend (with counsel reasonably
acceptable to Landlord), protect and hold harmless Landlord from and against any
Claim resulting from Tenant's delay in so surrendering the Premises, including,
without limitation, any Claim made by any succeeding occupant founded on such
delay. All property of Tenant not removed on or before the last day of the Term
is deemed abandoned. If Tenant fails to remove all of Tenant's property from the
Premises upon termination of this Lease, then Tenant shall be deemed to have
appointed Landlord as Tenant's agent to remove, at Tenant's sole cost and
expense, all of Tenant's property from the Premises upon termination of this
Lease and to cause its transportation and storage for Tenant's benefit, all at
the sole cost and risk of Tenant, and Landlord will not be liable for damage,
theft, misappropriation or loss thereof or in any manner in respect thereto.

 

16.2. Holding Over. If Tenant possesses the Premises after the Term expires (or
after this Lease is otherwise terminated) without executing a new lease but with
Landlord's written consent, then Tenant is deemed to be occupying the Premises
as a tenant from month-to-month, subject to all provisions, conditions and
obligations of this Lease applicable to a month-to-month tenancy, except that
(a) Basic Rent for each month during the hold-over period shall be equal to 125%
of the Basic Rent for the month immediately preceding the commencement of the
hold-over period, and (b) either Landlord or Tenant may terminate the
month-to-month tenancy at any time upon at least 30 days prior written notice to
the other party. If Tenant possesses the Premises after the Term expires (or is
otherwise terminated) without executing a new lease and without Landlord's
written consent, then Tenant is deemed to be occupying the Premises without
claim of right (but subject to all terms and conditions of this Lease) and, in
addition to Tenant's obligation to indemnify, defend (with counsel reasonably
acceptable to Landlord), protect and hold harmless Landlord from and against any
Claim resulting from Tenant's failure to surrender the Premises in accordance
with Section 16.1, Tenant shall also pay to Landlord a charge for each day of
occupancy after expiration of the Term in an amount equal to 200% of the Rent
for the last month of the expired Term (on a daily basis). This Section 16.2
shall in no way constitute consent by Landlord to any holding over by Tenant
upon the expiration or earlier termination of this Lease, nor limit Landlord’s
remedies in such event.



21

 



 

ARTICLE 17

ADDITIONAL PROVISIONS

 

17.1. Tenant Improvements.

 

17.1.1. Tenant Improvements. Landlord is providing the basic Premises in its
current "AS IS" condition, without representation or warranty of any kind, and
Landlord shall have no obligation to make any modifications or alterations to
the Premises except as specifically set forth in this Section 17.1. Landlord
shall coordinate improvements in the Premises (the "Tenant Improvements")
pursuant to plans and specifications that have been approved by both Landlord
and Tenant (which approval shall not be unreasonably withheld, conditioned, or
delayed). Landlord will seek bids from at least 3 qualified general contractors
to complete the Tenant Improvements. Landlord will use commercially reasonable
efforts to complete the Tenant Improvements on or before the Commencement Date,
subject to Tenant Delays and delays caused by Force Majeure. Prior to Tenant's
occupancy, Landlord and Tenant will inspect the Tenant Improvements and if
necessary develop a punch list. Landlord will complete (or repair, as the case
may be) the items described on the punch list with commercially reasonable
diligence and speed, subject to delays caused by Tenant Delays and Force
Majeure. Any other improvements made to the Premises by Tenant shall be at
Tenant's sole expense, and shall be deemed an "Alteration" subject to Article 8
of this Lease.

 

17.1.2. Tenant Improvement Allowance. The costs of the Tenant Improvements shall
be the sole responsibility of Tenant; provided, however, that Landlord shall
provide Tenant with an allowance of up to $160,060.00 (the "Allowance"),
calculated at $20.00 per rentable square foot of the Premises. Landlord shall
use the Allowance to pay: (a) all costs and expenses directly incurred by
Landlord, if any, in the construction of the Tenant Improvements (including all
applicable licenses and permits); and (b) all costs and expenses directly
incurred by Landlord for the preparation and review of all plans and
specifications for the Tenant Improvements. if the cost of the Tenant
Improvements exceeds the Allowance, then Tenant shall immediately pay such
excess cost to Landlord as Additional Rent. If the Allowance exceeds the final
total cost of the Tenant Improvements, then upon receipt of paid receipt
invoices and any other information or documentation reasonably requested by
Landlord, Landlord shall reimburse Tenant up to $32,012.00 from the remaining
portion of the Allowance for Tenant's actual costs paid to unaffiliated third
parties relating to: (i) wiring and cabling of telephone, computer, and
voice/data systems in the Premises; and (ii) moving Tenant's files, furniture,
equipment, and other personal property to the Premises. To the extent any
portion of the Allowance has not been reimbursed to Tenant by August 1, 2014,
then the remaining portion of the Allowance as of said date shall be forfeited
to Landlord, and Tenant shall be solely responsible for the costs of any Tenant
Improvements on and after said date.

 

17.2. Parking Facilities. Tenant shall have the right of non-exclusive use, in
common with others, of its proportionate share of the unrestricted automobile
parking areas located at the Property. Landlord retains the right, to be
exercised in Landlord's sole and absolute discretion, to designate the parking
areas of the Property as either restricted or unrestricted parking areas.
Neither Tenant, nor any of its employees, agents, or visitors shall use the
parking areas for overnight storage of vehicles. Tenant acknowledges and agrees
that Landlord will not be responsible for any loss, theft or damage to vehicles,
or the contents thereof, parked or left in the parking areas of the Property.

 

17.3. Security Deposit. Tenant has deposited, and will keep on deposit with
Landlord at all times during the Term, the Deposit as security for the payment
and performance of Tenant's obligations under this Lease. Tenant agrees that
Landlord is not required to pay Tenant any interest on the Deposit. If at any
time Tenant is in default, then Landlord has the right to use the Deposit, or so
much thereof as necessary, in payment of Rent, in reimbursement of any expenses
incurred by Landlord, and in payment of any damages incurred by Landlord by
reason of such default. In such event, Tenant shall on demand of Landlord
forthwith remit to Landlord a sufficient amount in cash to restore the ❑eposit
to the original amount. If the entire Deposit has not been utilized, the
remaining amount will be refunded to Tenant or to whoever is the holder of the
Tenant's interest in the Lease, without interest, within 60 days after full
performance of this Lease by Tenant. Landlord may commingle the Deposit with
other funds of Landlord. Landlord shall deliver the Deposit to any purchaser of
Landlord's interest in the Premises. Tenant agrees that if a Mortgagee succeeds
to Landlord's interest in the Premises by reason of foreclosure or deed in lieu
of foreclosure, Tenant has no claim against the Mortgagee for the Deposit or any
portion thereof unless such Mortgagee has actually received the same from
Landlord. If claims of Landlord exceed the Deposit, Tenant shall remain liable
for the balance.

 



22

 

 



17.4. Substitution. Landlord has the right at any time, upon 120 days' prior
notice to Tenant, to substitute other space within the Building for the Premises
(the 'Substitute Premises"), which Substitute Premises shall include tenant
finish substantially comparable to that of the Premises. Tenant shall relocate
to the Substitute Premises on the date specified in Landlord's notice which date
will be no sooner than 120 days after notice. Landlord will pay all reasonable
expenses incurred by Tenant to move its furniture, fixtures, and equipment to
the Substitute Premises. The suite number designation and Exhibit 1 shall be
deemed revised to reflect the description of the Substitute Premises. Except for
such revisions, the provisions of this Lease are applicable to the Substitute
Premises and references to the Premises in the Lease shall mean the Substitute
Premises following the Tenant's move.

 

ARTICLE 18

MISCELLANEOUS PROVISIONS

 

18.1. Notices. All Notices must be in writing and must be sent by personal
delivery, by nationally-recognized overnight express delivery service, or by
U.S. registered or certified mail (return receipt requested, postage prepaid),
to the addresses specified in the Basic Terms or at such other place as either
party may designate to the other party by written notice given in accordance
with this section. Such notices shall be deemed received (a) as of the date of
delivery, if delivered by hand by 4:00 p.m. Central on a Business Day (if hand
delivered after said time, any such notice shall be deemed received as of the
first Business Day after delivery), (b) as of the next Business Day, if tendered
to an overnight express delivery service by the applicable deadline for
overnight service, or (c) as of the delivery date shown on the receipt if sent
by registered or certified mail.

 

18.2. Transfer of Landlord's Interest. If Landlord Transfers any interest in the
Premises for any reason other than collateral security purposes, then the
transferor is automatically relieved of all obligations on the part of Landlord
accruing under this Lease from and after the date of the Transfer, provided that
the transferor delivers to the transferee any funds the transferor holds in
which Tenant has an interest, and provided that the transferee agrees to assume
all of the Landlord's obligations under this Lease that accrue on and after the
date of the Transfer. Landlord's covenants and obligations in this Lease bind
each successive Landlord only during and with respect to its respective period
of ownership. However, notwithstanding any such Transfer, the transferor remains
entitled to the benefits of Tenant's indemnity and insurance obligations (and
similar obligations) under this Lease with respect to matters arising or
accruing during the transferor's period of ownership.

 

18.3. Successors. The covenants and agreements contained in this Lease bind and
inure to the benefit of Landlord, its successors and assigns, bind Tenant and
its successors and assigns, and inure to the benefit of Tenant and its permitted
successors and assigns.

 

18.4. Captions and Interpretation. The captions of the articles and sections of
this Lease are to assist the parties in reading this Lease and are not a part of
the terms or provisions of this Lease. Whenever required by the context of this
Lease, the singular includes the plural and the plural includes the singular.

 

18.5. Relationship of Parties. This Lease does not create the relationship of
principal and agent, or of partnership, joint venture, or of any association or
relationship between Landlord and Tenant other than that of landlord and tenant.

 

18.6. Entire Agreement; Amendment. The Basic Terms and all appendixes, exhibits,
addenda and schedules attached to this Lease are incorporated into this Lease as
though fully set forth in this Lease and together with this Lease contain the
entire agreement between the parties with respect to the improvement and leasing
of the Premises. All preliminary and contemporaneous negotiations, including,
without limitation, any letters of intent or other proposals and any drafts and
related correspondence, are merged into and superseded by this Lease. No
subsequent alteration, amendment, change or addition to this Lease (other than
to the Building Rules) is binding on Landlord or Tenant unless it is in writing
and signed by the party to be charged with performance.

 

18.7. Severability. If any covenant, condition, provision, term or agreement of
this Lease is, to any extent, held invalid or unenforceable, the remaining
portion thereof and all other covenants, conditions, provisions, terms and
agreements of this Lease, will not be affected by such holding, and will remain
valid and in force to the fullest extent permitted by law.

 



23

 

 



18.8. Survival. All of Tenant's obligations under this Lease (together with
interest on payment obligations at the Maximum Rate) accruing prior to
expiration or other termination of this Lease survive the expiration or other
termination of this Lease. Further, all of Tenant's release, indemnification,
defense and hold harmless obligations under this Lease survive the expiration or
other termination of this Lease, without limitation.

 

18.9. Attorneys' Fees. If either Landlord or Tenant commences any litigation or
judicial action to determine or enforce any of the provisions of this Lease, the
prevailing party in any such litigation or judicial action is entitled to
recover all of its costs and expenses (including, but not limited to, reasonable
attorneys' fees, costs and expenditures) from the non-prevailing party.

 

18.10. Brokers. Landlord and Tenant each represents and warrants to the other
that it has not had any dealings with any realtors, brokers, finders or agents
in connection with this Lease (except as may be specifically set forth in the
Basic Terms) and agrees to release, indemnify, defend and hold the other
harmless from and against any Claim based on the failure or alleged failure to
pay any realtors, brokers, finders or agents (other than any brokers specified
in the Basic Terms) and from any cost, expense or liability for any
compensation, commission or charges claimed by any realtors, brokers, finders or
agents (other than any brokers specified in the Basic Terms) claiming by,
through or on behalf of it with respect to this Lease or the negotiation of this
Lease. Landlord will pay any brokers named in the Basic Terms in accordance with
the applicable listing agreement for the Property.

 

18.11. Governing Law. This Lease is governed by, and must be interpreted under,
the internal laws of the State. Any suit arising from or relating to this Lease
must be brought in the County; Landlord and Tenant each waive the right to bring
suit elsewhere.

 

18.12. Time is of the Essence. Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor.

 

18.13. Authority. Landlord and Tenant each represent and warrant that this Lease
is a duly authorized obligation of said party. The individuals signing this
Lease on behalf of Landlord and Tenant represent and warrant that they are duly
authorized to sign on behalf of and to bind said party.

 

18.14. Force Majeure. If Landlord is delayed or prevented from performing any
act required in this Lease (excluding, however, the payment of money) by reason
of either Tenant Delay or Force Majeure, then Landlord's performance of such act
is excused for the period of delay caused by such Tenant Delay or Force Majeure,
and the period of the performance of any such act will be extended for a period
equivalent to such period. If Tenant is delayed or prevented from performing any
act required in this Lease (excluding, however, the payment of money) by reason
of Force Majeure, then Tenant's performance of such act is excused for the
period of delay caused by such Force Majeure, and the period of the performance
of any such act will be extended for a period equivalent to such period.

 

18.15. No Recording. Tenant will not record this Lease or a Memorandum of this
Lease without Landlord's prior written consent, which consent Landlord may grant
or withhold in its sole and absolute discretion.

 

18.16. Patriot Act. Tenant represents to Landlord, and Landlord represents to
Tenant, that the representing party is not (and such party is not engaged in
this transaction on behalf of) a person or entity with which either party is
prohibited from doing business pursuant to any law, regulation or executive
order pertaining to national security ("Anti-Terrorism Laws"); and such party
has not violated and, to the best of such party's knowledge it is not under
investigation for, the violation of any Anti-Terrorism Laws pertaining to money
laundering. "Anti-Terrorism Laws," shall specifically include but not be limited
to the Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No. 107-56 (aka, the
USA Patriot Act); Executive Order 13224; the Bank Secrecy Act, 31 U.S.C. Section
5311 et. seq.; the Trading with the Enemy Act, 50 U.S.C. App. Section 1 et.
seq.; the International Emergency Economic Powers Act, 50 U.S.C. Section 1701
et. seq.; sanctions and regulations promulgated pursuant thereto by the Office
of Foreign Assets Control; and laws related to the prevention and detection of
money laundering in 18 U.S.C. Sections 1956 and 1957.

 

24

 



 

18.17. Construction of Lease and Terms. All provisions of this Lease, whether
covenants or conditions, are deemed both covenants and conditions. The terms and
provisions of this Lease represent the results of negotiations between Landlord
and Tenant, each of which are sophisticated parties and each of which has been
represented or been given the opportunity to be represented by counsel of its
own choosing, and neither of which has acted under any duress or compulsion,
whether legal, economic or otherwise. Consequently, the terms and provisions of
this Lease must be interpreted and construed in accordance with their usual and
customary meanings, and Landlord and Tenant each waive the application of any
rule of law that ambiguous or conflicting terms or provisions contained in this
Lease are to be interpreted or construed against the party who prepared the
executed Lease or any earlier draft of the same. Landlord's submission of this
instrument to Tenant for examination or signature by Tenant does not constitute
a reservation of or an option to lease and is not effective as a lease or
otherwise until Landlord and Tenant both execute and deliver this Lease. The
parties agree that, regardless of which party provided the initial form of this
Lease, drafted or modified one or more provisions of this Lease, or compiled,
printed or copied this Lease, this Lease is to be construed solely as an offer
from Tenant to lease the Premises, executed by Tenant and provided to Landlord
for acceptance on the terms set forth in this Lease, which acceptance and the
existence of a binding agreement between Tenant and Landlord may then be
evidenced only by Landlord's execution of this Lease.

 

18.18. Nondisclosure of Lease Terms. The terms and conditions of this Lease
constitute proprietary information of Landlord that Tenant will keep
confidential. Tenant's disclosure of the terms and conditions of this Lease
could adversely affect Landlord's ability to negotiate other leases and impair
Landlord's relationship with other tenants. Accordingly, Tenant, without
Landlord's consent (which consent Landlord may grant or withhold in its sole and
absolute discretion), will not directly or indirectly disclose the terms and
conditions of this Lease to any other tenant or prospective tenant of the
Building or to any other person or entity other than Tenant's employees and
agents who have a legitimate need to know such information (and who will also
keep the same in confidence).

 

18.19. Financial Disclosure. At the request of Landlord, from time to time
during the Term, Tenant shall provide Landlord with any reasonable financial
records, including financial statements or federal tax returns of Tenant
prepared in accordance with generally accepted accounting principles for the
prior two fiscal years of operation of Tenant. Landlord shall retain such
financial disclosure in confidence but shall be permitted to provide copies to
its mortgagees for the purpose of financing the Building or to prospective
purchasers of the Building.

 

[signature page to follow]

 



25

 



 

Landlord and Tenant each caused this Lease to be executed and delivered by its
duly authorized representative to be effective as of the Effective Date.

 

 

[ex1002_image4.jpg]



26

 

 



APPENDIX TO LEASE
Definitions

 

"Additional Rent" means any charge, fee or expense (other than Basic Rent),
however denoted, that is payable by Tenant under this Lease.

 

"Affiliate" means any person or entity that, directly or indirectly, controls,
is controlled by or is under common control with Tenant. For purposes of this
definition, "control" means possessing the power to direct or cause the
direction of the management and policies of the entity by the ownership of a
majority of the voting securities of the entity.

 

"Alteration" means any change, alteration, addition or improvement to the
Premises or Property.

 

"Bankruptcy Code" means the United States Bankruptcy Code as the same now exists
and as the same may be amended, including any and all rules and regulations
issued pursuant to or in connection with the United States Bankruptcy Code now
in force or in effect after the Effective Date.

 

"Basic Rent" means the basic rent amounts specified in the Basic Terms.

 

"Basic Terms" means the terms of this Lease identified as the Basic Terms before
Article 1 of the Lease.

 

"Building" means the building(s) now existing on the Land, as identified in the
Basic Terms.

 

"Business Days" means any day other than Saturday, Sunday or a legal holiday in
the State.

 

"Casualty Date" means the first Business Day after a casualty that Landlord is
permitted by civil authority to re-access the Property, and is actually able to
safely re-access the Property.

 

"City" means the City in which the Property is located.

 

"Claims" means all claims, actions, demands, liabilities, damages, costs,
penalties, forfeitures, losses or expenses, including, without limitation,
reasonable attorneys' fees and the costs and expenses of enforcing any
indemnification, defense or hold harmless obligation under the Lease.

 

"Commencement Date" means the Commencement Date specified in the Basic Terms.

 

"Common Area" means the parking area, driveways, lobby areas, and other areas of
the Property Landlord may designate from time to time as common area available
to all tenants.

 

"Condemning Authority" means any governmental entity with a statutory or other
power of eminent domain.

 

"County" means the County in which the Property is located.

 

"Deposit" means the Security Deposit specified in the Basic Terms.

 

"Discount Rate" means 1% per annum plus the prevailing "Primary Credit" discount
rate established by the Federal Reserve Bank for the district in which the
Property is located on advances made to member banks under the Federal Reserve
Act.

 

"Effective Date" means the date Landlord executes this Lease, as indicated on
the signature page.

 

"Event of Default" means the occurrence of any of the events specified in
Section 14.1 of the Lease, or of any other events specifically identified in the
Lease as an "Event of Default."

 

"Expenses" means the total amount of Property Taxes and Operating Expenses due
and payable with respect to the Property during any calendar year of the Term.

 



1

 

 

"Force Majeure" means acts of God; strikes; lockouts; inability to procure
materials (despite commercially reasonable pursuit of such materials);
governmental laws or regulations; casualty; orders or directives of any
legislative, administrative, or judicial body or any governmental department;
inability to obtain any governmental licenses, permissions or authorities
(despite commercially reasonable pursuit of such licenses, permissions or
authorities); and other similar or dissimilar causes beyond a party's reasonable
control.

 

"Hazardous Materials" means any of the following, in any amount: (a) any
petroleum or petroleum product, asbestos in any form, urea formaldehyde and
polychlorinated biphenyls; (b) any radioactive substance; (c) any toxic,
infectious, reactive, corrosive, ignitable or flammable chemical or chemical
compound; and (d) any chemicals, materials or substances, whether solid, liquid
or gas, defined as or included in the definitions of "hazardous substances,"
"hazardous wastes," "hazardous materials," "extremely hazardous wastes,"
"restricted hazardous wastes," "toxic substances," "toxic pollutants," "solid
waste" or words of similar import in any federal, state or local statute, law,
ordinance or regulation now existing or existing on or after the Effective Date
as the same may be interpreted by government offices and agencies.

 

"Hazardous Materials Laws" means any federal, state or local statutes, laws,
ordinances or regulations now existing or existing after the Effective Date that
control, classify, regulate, list or define Hazardous Materials.

 

"Land" means the parcel(s) of land on which the Building is located,

 

"Landlord" means only the owner or owners of the Property at the time in
question.

 

"Landlord Parties" means Landlord and Property Manager and their respective
officers, directors, partners, shareholders, members and employees.

 

"Laws" means any law, regulation, rule, order, statute or ordinance of any
governmental or private entity in effect on or after the Effective Date and
applicable to the Property or the use or occupancy of the Property, including,
without limitation, Hazardous Materials Laws, Building Rules and Permitted
Encumbrances.

 

"Lease" means this Lease Agreement, as the same may be amended or modified after
the Effective Date,

 

"Maximum Rate" means interest at a rate equal to the lesser of (a) 18% per annum
or (b) the maximum interest rate permitted by law.

 

"Mortgage" means any mortgage, deed of trust, security interest or other
security document of like nature that at any time may encumber all or any part
of the Property and any replacements, renewals, amendments, modifications,
extensions or refinancings thereof, and each advance (including future advances)
made under any such instrument.

 

"Net Rent" means all rental Landlord actually receives from any reletting of all
or any part of the Premises, less any indebtedness from Tenant to Landlord other
than Rent (which indebtedness is paid first to Landlord) and less the Re-entry
Costs (which costs are paid second to Landlord).

 

"Notices" means all notices, demands or requests that may be or are required to
be given, demanded or requested by either party to the other as provided in the
Lease.

 

"Operating Expenses" means all expenses Landlord incurs in connection with
maintaining, repairing and operating the Property, as reasonably determined by
Landlord in accordance with generally accepted accounting principles
consistently followed. "Operating Expenses" shall include without limitation the
following: utility charges (including without limitation electricity, water,
sewer, gas, fuel and steam); costs and expenses incurred in connection with
exterior and Common Area lighting; costs and expenses incurred in connection
with exterior window washing; costs and expenses incurred in connection with the
provision of the utilities and services set forth in Section 6.1 (including
without limitation the maintenance and repair of the Building systems furnishing
such utilities and services); costs and expenses incurred in connection with
Landlord's obligations under subsections (a), (b), and (c) of Section 7.1;
Landlord's costs and expenses for insurance, as specified in Section 10.2;
property association fees or dues, and any other payments under any of the
Permitted Encumbrances (except the Mortgage) affecting the Property; wages
payable to persons whose duties are connected with maintaining and operating the
Property (but only for the portion of such persons' time allocable to the
Property), together with all payroll taxes, unemployment insurance, vacation
allowances and disability, pension, profit sharing, hospitalization, retirement
and other so-called "fringe benefits" paid in connection with such persons
(allocated in a manner consistent with such persons' wages); amounts paid to
contractors or subcontractors for work or services performed in connection with
maintaining, repairing and operating the Property; costs and expenses incurred
in connection with removing snow from the exterior Common Area; costs and
expenses incurred in connection with removing snow and ice from the structural
components of the Building (including, without limitation, the roof); all costs
of uniforms, supplies and materials used in connection with maintaining,
repairing and operating the Property; all services, supplies, replacements or
other expenses for maintaining, repairing and operating the Property; costs of
complying with Laws; reasonable management fees (not to exceed 5% of gross
rents); the costs and expenses (including rental) of maintaining a management
office in the Building; costs and expenses incurred in connection with public
sidewalks adjacent to the Property, any pedestrian walkway system (either above
or below ground) and any other public facility to which Landlord or the Property
is from time to time subject in connection with operating the Property; and such
other expenses as may ordinarily be incurred in connection with maintaining,
repairing and operating a property similar to the Property. Notwithstanding
anything to the contrary in this Lease, if Landlord makes a capital improvement
to the Property that would be deemed a capital expense under generally accepted
accounting principles, then Landlord may only include in Operating Expenses
reasonable charges for interest paid on the investment and reasonable charges
for depreciation of the investment, so as to amortize the investment over the
reasonable useful life of the improvement on a straight line basis. The term
"Operating Expenses" does not include:

 



2

 

 

i.Interest, principal, points and fees, amortization or any other costs
associated with the Mortgage, and all costs and expenses associated with any
such debt, irrespective of whether this Lease is subject or subordinate thereto.

ii.Expenses or Allowances for depreciation or amortization (except as may be
expressly allowed by this Lease, including without limitation the amortization
of capital improvements as noted above).

iii.Any bad debt loss, or any reserve for bad debt loss.

iv.Compensation paid to any employee of Landlord or Property Manager above the
grade of building superintendent or manager.

v.Landlord's general corporate overhead and administrative expenses, except to
the extent related (or reasonably allocated) to the Property, and except as
otherwise expressly provided in this Lease.

vi.Expenses to prepare, renovate, or perform any other work in any space leased
to an existing or new tenant of the Building.

vii.Expenses to retain existing tenants or to lease space to new tenants,
including without limitation legal fees, leasing commissions, advertising, and
promotional expenditures.

viii.Expenses to resolve disputes with existing tenants, or to negotiate lease
terms with prospective tenants.

ix.The costs of any services or supplies to the extent that such costs are
reimbursed to Landlord by tenants of the Building (other than by virtue of the
pass through of Operating Expenses to tenants), or by other third parties.

x.The costs of repair, restoration or other work occasioned by any insured
casualty (except for deductibles as provided in Section 10.2).

xi.The costs of any repair, restoration or other work occasioned by a
condemnation proceeding, if and to the extent Landlord has actually been
reimbursed by condemnation proceeds.

 



3

 

 

xii.Rent payable by Landlord pursuant to any ground or air-rights lease
affecting the Property, irrespective of whether this Lease is subject or
subordinate thereto.

xiii.Fees or sums paid to an affiliate of Landlord, to the extent that such fees
exceed the customary amount charged by independent contractors and suppliers for
the services or supplies provided.

xiv.Expenses for any necessary replacement of any item to the extent that it is
covered under warranty.

xv.Interest or penalties assessed against Landlord due to the late payment of
any Expenses.

xvi.Expenses for any item or service that Tenant pays directly to a third party,
or separately reimburses to Landlord.

xvii.Personal property taxes of Landlord for equipment or items to the extent
not used directly in the operation or maintenance of the Property.

xviii.Costs of sculptures, paintings and other objects of art.

xix.Charitable or political contributions by Landlord.

 

"Permitted Encumbrances" means all Mortgages, liens, easements, declarations,
encumbrances, covenants, conditions, reservations, restrictions, and other
matters now or after the Effective Date affecting title to the Property.

 

"Property" means, collectively, the Land, Building (including the Premises), and
all other improvements on the Land.

 

"Property Manager" means the property manager specified in the Basic Terms, or
any other agent Landlord may appoint from time to time to manage the Property.

 

"Property Taxes" means any general real property tax, improvement tax,
assessment, special assessment, reassessment, commercial rental tax, tax, in
lieu tax, levy, charge, penalty or similar imposition imposed by any authority
having the direct or indirect power to tax, including but not limited to, (a)
any city, county, state or federal entity, (b) any school, agricultural,
lighting, drainage or other improvement or special assessment district, (c) any
governmental agency, or (d) any private entity having the authority to assess
the Property under any of the Permitted Encumbrances. The term ''Property Taxes"
includes all charges or burdens of every kind and nature Landlord incurs in
connection with using, occupying, owning, operating, leasing or possessing the
Property, without particularizing by any known name and whether any of the
foregoing are general, special, ordinary, extraordinary, foreseen or unforeseen;
any tax or charge for fire protection, street lighting, streets, sidewalks, road
maintenance, refuse, sewer, water or other services provided to the Property and
any personal property taxes on personal property used on the Property. The term
"Property Taxes" does not include Landlord state or federal income, franchise,
estate or inheritance taxes. If Landlord is entitled to pay, and elects to pay,
any of the above listed assessments or charges in installments over a period of
two or more calendar years, then only such installments of the assessments or
charges (including interest thereon) as are actually paid in a calendar year
will be included within the term "Property Taxes" for such calendar year. If any
of Tenant's trade fixtures and other personal property are taxed with the
Property, then Tenant will pay the taxes attributable to Tenant's trade fixtures
and other personal property to Landlord as Additional Rent.

 

"Re-entry Costs" means all costs and expenses Landlord incurs re-entering or
reletting all or any part of the Premises, including, without limitation, all
costs and expenses Landlord incurs (a) maintaining or preserving the Premises
after an Event of Default; (b) recovering possession of the Premises, removing
persons and property from the Premises (including, without limitation, court
costs and reasonable attorney's fees) and storing such property; (c) reletting,
renovating or altering the Premises; and (d) real estate commissions,
advertising expenses and similar expenses paid or payable in connection with
reletting all or any part of the Premises. "Re-entry Costs" also includes the
value of free rent and other concessions Landlord gives in connection with
re-entering or reletting all or any part of the Premises.

 



4

 





 

"Rent" means, collectively, Basic Rent and Additional Rent.

 

"State" means the State in which the Property is located.

 

"Structural Alterations" means any Alterations involving the structural,
mechanical, electrical, plumbing, fire/life safety or heating, ventilating and
air conditioning systems of the Building.

 

"Taking" means the exercise by a Condemning Authority of its power of eminent
domain on all or any part of the Property, either by accepting a deed in lieu of
condemnation or by any other manner.

 

"Tenant" means the tenant identified in the Lease and such tenant's permitted
successors and assigns. In any provision relating to the conduct, acts or
omissions of "Tenant," the term "Tenant' means the tenant identified in the
Lease and such tenant's agents, employees, contractors, invitees, successors,
assigns and others using the Premises or on the Property with Tenant's expressed
or implied permission.

 

"Tenant Delays" means any delays caused or contributed to by Tenant.

 

"Tenant's Share of Expenses" means the product obtained by multiplying the
amount of Expenses for the period in question by the Tenant's Share of Expenses
Percentage.

 

"Tenant's Share of Expenses Percentage" means the percentage specified in the
Basic Terms, as such percentage may be adjusted in accordance with the terms and
conditions of this Lease.

 

"Term" means the initial term of this Lease specified in the Basic Terms and, if
applicable, any extension term then in effect.

 

"Transfer" means an assignment, mortgage, pledge, transfer, sublease or other
encumbrance or conveyance (voluntarily, by operation of law or otherwise) of
this Lease or the Premises or any interest in this Lease or the Premises. The
term "Transfer" also includes any assignment, mortgage, pledge, transfer or
other encumbering or disposal (voluntarily, by operation of law or otherwise) of
any ownership interest in Tenant that results or could result in a change of
control of Tenant.

 



5

 



EXHIBIT 1
Premises

 

[see attached]

 



 



 

 

 

[ex1002_image5.jpg]

 



 

 

 



EXHIBIT 4.3
Building Rules

 

1. Wherever in these Building Rules the word 'Tenant" occurs, it is understood
and agreed that it shall also mean Tenant's assigns, employees, agents,
invitees, and visitors. Wherever the word "Landlord" occurs, it is understood
and agreed that it shall also mean Landlord's assigns, employees, and agents.

 

2. Tenant shall not bring into the Property any inflammables (including without
limitation gasoline, kerosene, naphtha and benzene), explosives, or any other
article of intrinsically dangerous nature.

 

3. Tenant shall not obstruct sidewalks, entrances, passages, corridors,
vestibules, halls, elevators, or stairways in and about the Property which are
used in common with other tenants and their servants, employees, customers,
guests and invitees, and which are not a part of the Premises of Tenant. Tenant
shall not place objects against glass partitions or doors or windows which would
be unsightly from the Building corridors or from the exterior of the Building
and will promptly remove any such objects upon notice from Landlord.

 

4. Tenant acknowledges and agrees that the Building is "smoke free," and that no
smoking of tobacco products shall be allowed within the Building.

 

5. The Premises shall not be used for cooking (except for microwaves), lodging,
sleeping, or for any immoral or illegal purpose.

 

6. No vehicles (including bicycles) or animals (other than service animals) are
allowed in the Building.

 

7. Canvassing, soliciting, and peddling in the Building is prohibited.

 

8. Vending machines shall not be installed without Landlord's prior written
consent.

 

9. Tenant is solely responsible for protecting the Premises and Tenant's
property from theft and robbery. All entrance doors to the Premises shall be
locked when the Premises are not in use.

 

10. No locks or similar devices shall be attached to any door or window, except
as provided by Landlord or otherwise approved in writing by Landlord. Landlord's
consent to the installation of any additional locks or similar devices may be
conditioned upon (among other things), Tenant providing Landlord with keys to
all such additional locks. Upon termination of this Lease or of the Tenant's
possession, the Tenant shall surrender all keys of the Premises and shall
provide to Landlord all combination locks on safes, cabinets and vaults.

 

11. Tenant shall not waste electricity, water, heat or air conditioning, and
shall cooperate fully with Landlord to insure the most effective and efficient
operation of the Building's mechanical systems. No electric circuits for any
purpose shall be brought into the Premises without Landlord's prior written
consent.

 

12. All loading, unloading, receiving or delivery of goods, supplies or disposal
of garbage or refuse shall be made only through entryways and freight elevators
provided for such purposes and indicated by Landlord. Tenant shall be
responsible for any damage to the Building or the Property of its employees or
others and injuries sustained by any person whomsoever resulting from the use or
moving of such articles in or out of the leased premises, and shall make all
repairs and improvements required by Landlord or governmental authorities in
connection with the use or moving of such articles. All heavy equipment and
heavy articles shall be carried in or out of the Premises only at such time and
in such manner as shall be prescribed in writing by Landlord, and Landlord shall
in all cases have the right to specify the proper position of any such heavy
equipment or articles, which shall only be used by Tenant in a manner which will
not interfere with or cause damage to the Premises or the Building in which they
are located, or to the other tenants of the Building.

 

13. Tenant, its servants, employees, customers, invitees and guests shall, when
using the common parking facilities, if any, in and around the Building, observe
and obey all signs regarding fire lanes and no parkingzones, and when parking
always park between the designated lines. Landlord reserves the right to tow
away, at the expense of the owner, any vehicle which is improperly parked or
parked in a no parking zone. All vehicles shall be parked at the sole risk of
the owner, and Landlord assumes no responsibility for any damage to or loss of
vehicles. No vehicles shall be parked overnight.

 



1

 

 

14. At all times (a) persons may enter the Property only in accordance with
these Building Rules, (b) persons entering or departing from the Property may be
questioned as to their business in the Property, and the right is reserved to
require the use of an identification card or other access device and the
registering of such persons as to the hour of entry and departure, nature of
visit, and other information deemed necessary for the protection of the
Property, and (c) all entries into and departures from the Property will take
place through such one or more entrances as Landlord shall from time to time
designate; provided, however, anything herein to the contrary notwithstanding,
Landlord shall not be liable for any lack of security in respect to the Property
whatsoever. Landlord will normally not enforce clauses (a), (b) and (c) above
during regular business hours, but it reserves the right to do so or not to do
so at any time at its sole discretion. In case of emergency, Landlord reserves
the right to prevent access to the Property during the continuance of the same
by closing the doors or otherwise, for the safety of the tenants or the
protection of the Property and the property therein. Landlord shall in no case
be liable for damages for any error or other action taken in good faith with
regard to the admission to or exclusion from the Property of any person.

 

15. Tenant shall observe faithfully and comply strictly with the foregoing rules
and regulations and such other and further appropriate rules and regulations as
Landlord may from time to time adopt. Landlord reserves the right at any time
and from time to time to rescind, alter or waive, in whole or in part, any of
these Building Rules when it is deemed necessary, desirable, or proper, in
Landlord's judgment, for its best interest or for the best interest of the
tenants of the Property.

 

 

 

 

 

 



 

